EXHIBIT 10(o)


--------------------------------------------------------------------------------

$1,500,000,000

5-YEAR
AMENDED AND RESTATED
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY

among

DELPHI AUTOMOTIVE SYSTEMS CORPORATION,

The Several Lenders
from Time to Time Parties Hereto

BANK OF AMERICA, NATIONAL ASSOCIATION,
BANK ONE, N.A., BARCLAYS BANK PLC,
CITIBANK, N.A., DEUTSCHE BANK AG NEW YORK BRANCH,
and DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES,
as Syndication Agents

and

THE CHASE MANHATTAN BANK,
as Administrative Agent

Dated as of June 23, 2000

 

--------------------------------------------------------------------------------

CHASE SECURITIES INC.,
as Lead Arranger and Book Manager

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



TABLE OF CONTENTS

            Page SECTION 1. DEFINITIONS 1 1.1 Defined Terms 1 1.2 Other
Definitional Provisions 18 SECTION 2. AMOUNT AND TERMS OF THE FACILITIES 19 2.1
Amount and Terms of the U.S. Commitments 19 2.2 Amounts and Terms of the
Multicurrency Commitments 20 2.3 Competitive Borrowings 21 2.4 Terms of Swing
Line Commitment 24 2.5 Extension of Termination Date 27 2.6 Termination or
Reduction of Commitments 29 2.7 Prepayments 29 2.8 Conversion and Continuation
Options 30 2.9 Minimum Amounts of Tranches 31 2.10 Repayment of Loans; Evidence
of Debt 31 2.11 Interest Rates and Payment Dates 32 2.12 Facility Fee 34 2.13
Computation of Interest and Fees 34 2.14 Inability to Determine Interest Rate 35
2.15 Pro Rata Treatment and Payments 36 2.16 Illegality 37 2.17 Increased Costs
38 2.18 Taxes 39 2.19 Indemnity 40 2.20 Notice of Amounts Payable; Relocation of
Lending Office; Mandatory Assignment 41 SECTION 3. LETTERS OF CREDIT 42 3.1 L/C
Commitment 42 3.2 Procedure for Issuance of Letter of Credit 42 3.3 Fees and
Other Charges 43 3.4 L/C Participations 43 3.5 Reimbursement Obligation of the
Borrower 44 3.6 Obligations Absolute 44 3.7 Letter of Credit Payments 45 3.8
Applications 45 SECTION 4. REPRESENTATIONS AND WARRANTIES 45 4.1 Financial
Condition 45 4.2 Corporate Existence; Compliance with Law 45 4.3 Corporate
Power; Authorization; Enforceable Obligations 45 4.4 No Legal Bar; No Default 46
4.5 No Material Litigation 46

-i-



--------------------------------------------------------------------------------

              Page 4.6 Federal Regulations 46 4.7 Investment Company Act 46 4.8
ERISA 46 4.9 No Material Misstatements 46 4.10 Environmental Matters 47 4.11
Subsidiaries 47 4.12 Purpose of Loans 47 SECTION 5. CONDITIONS PRECEDENT 47 5.1
Conditions to Initial Extensions of Credit 47 5.2 Conditions to Each Extension
of Credit 48 SECTION 6. AFFIRMATIVE COVENANTS 49 6.1 Financial Statements 49 6.2
Certificates; Other Information 49 6.3 Notices 50 6.4 Conduct of Business and
Maintenance of Existence 50 6.5 Books and Records 50 6.6 Environmental Laws 51
SECTION 7. NEGATIVE COVENANTS 51 7.1 Consolidated Leverage Ratio 51 7.2
Indebtedness 51 7.3 Liens 51 7.4 Sale-Leasebacks 52 7.5 Merger, Consolidation,
etc. 52 SECTION 8. EVENTS OF DEFAULT 52 SECTION 9. THE ADMINISTRATIVE AGENT 55
9.1 Appointment 55 9.2 Delegation of Duties 55 9.3 Exculpatory Provisions 55 9.4
Reliance by Administrative Agent 56 9.5 Notice of Default 56 9.6 Non-Reliance on
Administrative Agent and Other Lenders 56 9.7 Indemnification 57 9.8
Administrative Agent in Its Individual Capacity 57 9.9 Successor Administrative
Agent 57 9.10 Syndication Agents and Documentation Agent 58 SECTION 10.
MISCELLANEOUS 58 10.1 Amendments and Waivers 58 10.2 Notices 59 10.3 No Waiver;
Cumulative Remedies 60 10.4 Survival of Representations and Warranties 61 10.5
Payment of Expenses and Taxes 61 10.6 Successors and Assigns; Participations and
Assignments 61

-ii-



--------------------------------------------------------------------------------

              Page 10.7 Adjustments 64 10.8 Loan Conversion/Participations 64
10.9 Counterparts 65 10.10 Severability 66 10.11 GOVERNING LAW 67 10.12 WAIVERS
OF JURY TRIAL 67 10.13 Confidentiality 68 SCHEDULES I Commitments; Competitive
Bid Lenders II Addresses for Notices III Administrative Schedule 4.11
Subsidiaries EXHIBITS A Competitive Bid Request B Invitation for Competitive
Bids C Competitive Bid D Competitive Bid Accept/Reject Letter E Assignment and
Acceptance F-1 Opinion of Drinker Biddle & Reath LLP, counsel for the Borrower
F-2 Opinion of Simpson Thacher & Bartlett G Promissory Note for U.S. Revolving
Credit Loans

-iii-



--------------------------------------------------------------------------------



AMENDED & RESTATED COMPETITIVE ADVANCE AND REVOLVING

CREDIT FACILITY, dated as of June 23, 2000 (amending and restating the
Competitive Advance and Revolving Credit Facility dated as of January 4, 1999),
among DELPHI AUTOMOTIVE SYSTEMS CORPORATION, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions from time to
time parties to this Agreement (the “Lenders”), BANK OF AMERICA, NATIONAL
ASSOCIATION, BANK ONE, N.A., BARCLAYS BANK PLC, CITIBANK, N.A., DEUTSCHE BANK AG
NEW YORK BRANCH, and DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as
syndication agents (collectively, the “Syndication Agents”), and THE CHASE
MANHATTAN BANK, as administrative agent for the Lenders hereunder (in such
capacity, the “Administrative Agent”).



        The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

       1.1 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:



        “ABR”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus ½
of 1%. If for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, the ABR shall be
determined without regard to clause (b) of the first sentence of this definition
until the circumstances giving rise to such inability no longer exist. Any
change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.



        “ABR Loans”: Loans the rate of interest applicable to which is based
upon the ABR.



        “Adjusted Aggregate Committed Outstandings”: with respect to each
Lender, the Aggregate Total Outstandings of such Lender, plus the amount of any
participating interests purchased by such Lender pursuant to subsection 10.8,
minus the amount of any participating interests sold by such Lender pursuant to
subsection 10.8.



        “Administrative Schedule”: Schedule III, which contains interest rate
definitions and administrative information in respect of each Available Foreign
Currency.



        “Aggregate Available Multicurrency Commitments”: as at any date of
determination with respect to all Multicurrency Lenders, an amount in Dollars
equal to the Available Multicurrency Commitments of all Multicurrency Lenders on
such date.



--------------------------------------------------------------------------------





        “Aggregate Available U.S. Commitments”: as at any date of determination
with respect to all U.S. Lenders, an amount in Dollars equal to the Available
U.S. Commitments of all U.S. Lenders on such date.



        “Aggregate Multicurrency Outstandings”: as at any date of determination
with respect to any Multicurrency Lender, an amount in the applicable Available
Foreign Currencies equal to the aggregate unpaid principal amount of such
Lender’s Multicurrency Loans.



        “Aggregate Total Outstandings”: as at any date of determination with
respect to any Lender, an amount in Dollars equal to the sum of (a) the
Aggregate U.S. Outstandings of such Lender and (b) the Dollar Equivalent of the
Aggregate Multicurrency Outstandings of such Lender.



        “Aggregate U.S. Commitments”: the aggregate amount of the U.S.
Commitments of all the Lenders. As of the date of this Agreement, the Aggregate
U.S. Commitments are U.S.$1,500,000,000.



        “Aggregate U.S. Outstandings”: as at any date of determination with
respect to any U.S. Lender, an amount in Dollars equal to the sum of (a) the
aggregate unpaid principal amount of such U.S. Lender’s U.S. Revolving Credit
Loans on such date, (b) such U.S. Lender’s U.S. Commitment Percentage of the
aggregate unpaid principal amount of all Swing Line Loans denominated in Dollars
on such date, (c) such U.S. Lender’s U.S. Commitment Percentage of the Dollar
Equivalent of the aggregate unpaid principal amount of all Swing Line Loans
denominated in Euro and Sterling on such date, (d) such U.S. Lender’s U.S.
Commitment Percentage of the aggregate L/C Obligations and (e) such U.S.
Lender’s U.S. Commitment Percentage of the Competitive Loans then outstanding.



        “Agreement”: this Agreement, as amended, supplemented or otherwise
modified from time to time.



        “Alternate Swing Line Foreign Currencies”: Any available and
freely-convertible non-Dollar currency other than Pounds Sterling and Euro,
selected by the Borrower and approved by the Administrative Agent and all of the
Swing Line Lenders.



        “Alternate Swing Line Currency Cost of Funds Loan”: Swing Line Loans
denominated in any Alternate Swing Line Foreign Currency the rate of interest
applicable to which is based upon the Cost of Funds.



        “Applicable Margin”: as defined in subsection 2.11(g).



        “Application”: an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.



        “Assignee”: as defined in subsection 10.6(c).

2



--------------------------------------------------------------------------------





        “Available Foreign Currencies”: Pounds Sterling, Euro, and any other
available and freely-convertible non-Dollar currency selected by the Borrower
and approved by the Administrative Agent and the Majority Multicurrency Lenders
in the manner described in subsection 10.1(b).



        “Available Multicurrency Commitment”: as at any date of determination
with respect to any Multicurrency Lender (after giving effect to the making and
payment of any U.S. Revolving Credit Loans required to be made on such date
pursuant to subsection 2.1(c)), an amount in U.S. Dollars equal to the lesser of
(a) the excess, if any, of (i) the amount of such Multicurrency Lender’s
Multicurrency Commitment in effect on such date over (ii) the U.S. Dollar
Equivalent of the Aggregate Multicurrency Outstandings of such Multicurrency
Lender on such date and (b) the excess, if any, of (i) the amount of such
Multicurrency Lender’s U.S. Commitment in effect on such date over (ii) the
Aggregate Total Outstandings of such Multicurrency Lender on such date.



        “Available U.S. Commitment”: as at any date of determination with
respect to any U.S. Lender (after giving effect to the making and payment of any
U.S. Revolving Credit Loans required to be made on such date pursuant to
subsection 2.1(c)), an amount in Dollars equal to the excess, if any, of (a) the
amount of such U.S. Lender’s U.S. Commitment in effect on such date over (b) the
Aggregate Total Outstandings of such U.S. Lender on such date.



        “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).



        “Borrowing”: a group of Loans of a single Type made by the Lenders (or,
in the case of a Competitive Borrowing, by the Lender or Lenders whose
Competitive Bids have been accepted pursuant to subsection 2.3).



        “Borrowing Date”: a date on which a Borrowing is made hereunder.



        “Business Day”: (a) when such term is used in respect of a day on which
a Loan in an Available Foreign Currency is to be made, a payment is to be made
in respect of such Loan, a Spot Exchange Rate is to be set in respect of such
Available Foreign Currency or any other dealing in such Available Foreign
Currency is to be carried out pursuant to this Agreement, such term shall mean a
London Banking Day which is also a day on which banks are open for general
banking business in (x) the city which is the principal financial center of the
country of issuance of such Available Foreign Currency (or, in the case of
Multicurrency Loans and Swing Line Loans in Pounds Sterling, Paris) or (y) in
the case of Euro only, Frankfurt am Main, Germany (or such other principal
financial center as the Administrative Agent may from time to time designate for
this purpose), and (b) when such term is used in any context in this Agreement
(including as described in the foregoing clause (a), such term shall mean a day
which, in addition to complying with any applicable requirements set forth in
the foregoing clause (a), is a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close; provided, that when such term is used for the

3



--------------------------------------------------------------------------------





  purpose of determining the date on which the Eurocurrency Rate is determined
under this Agreement for any Multicurrency Loan denominated in Euro for any
Interest Period therefor and for purposes of determining the first and last day
of any such Interest Period, references in this Agreement to Business Days shall
be deemed to be references to Target Operating Days.



        “Chase”: The Chase Manhattan Bank.



        “Closing Date”: the date hereof, provided that each of the conditions
precedent set forth in subsection 5.1 shall have been satisfied.



        “Code”: the Internal Revenue Code of 1986, as amended from time to time.



        “Committed Outstandings Percentage”: on any date with respect to any
Lender, the percentage which the Adjusted Aggregate Committed Outstandings of
such Lender constitutes of the Adjusted Aggregate Committed Outstandings of all
Lenders.



        “Commitments”: the collective reference to the U.S. Commitments and the
Multicurrency Commitments.



        “Commitment Period”: as to any Lender, the period from and including the
date hereof to but not including the Termination Date, as such date may be
extended from time to time with respect to such Lender in accordance with
subsection 2.5, or such earlier date on which the Commitments shall terminate as
provided herein.



        “Competitive Bid”: an offer by a Lender to make a Competitive Loan
pursuant to subsection 2.3.



        “Competitive Bid Accept/Reject Letter”: a notification made by the
Borrower pursuant to subsection 2.3(f) in the form of Exhibit D.



        “Competitive Bid Lenders”: the U.S. Lenders specified on Schedule I, as
such Schedule is modified from time to time to add additional Competitive Bid
Lenders with the consent of the Borrower, as being “Competitive Bid Lenders”.



        “Competitive Bid Rate”: as to any Competitive Bid made by a U.S. Lender
pursuant to subsection 2.3, (i) in the case of a Eurodollar Rate Competitive
Loan, the Eurodollar Rate plus (or minus) the Margin, and (ii) in the case of a
Fixed Rate Loan, the fixed rate of interest offered by the U.S. Lender making
such Competitive Bid.



        “Competitive Bid Request”: a request made pursuant to subsection 2.3(b)
in the form of Exhibit A.



        “Competitive Borrowing”: a Borrowing consisting of a Competitive Loan or
concurrent Competitive Loans from the U.S. Lender or U.S. Lenders whose
Competitive

4



--------------------------------------------------------------------------------





        Bids for such Borrowing have been accepted by a Borrower under the
bidding procedure described in subsection 2.3.



        “Competitive Loan”: a Loan (which shall be a Eurodollar Rate Competitive
Loan or a Fixed Rate Loan denominated in Dollars) made by a U.S. Lender pursuant
to the bidding procedure described in subsection 2.3.



        “Confidential Information Memorandum”: the Confidential Information
Memorandum dated May 2000 and furnished to the Lenders.



        “Consolidated EBITDA”: for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense (other than interest expense or discount
during such period attributable to Permitted Receivables Financing with an
aggregate principal amount not in excess of $1,500,000,000), (c) amortization or
writeoff of debt discount and debt issuance costs and commissions, discounts and
other fees and charges associated with Indebtedness (including the Loans),
(d) depreciation and amortization expense, (e) amortization of intangibles
(including, but not limited to, goodwill) and organization costs and (f) any
extraordinary, unusual or non-recurring non-cash expenses or losses, and minus,
to the extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) interest income and (b) any extraordinary, unusual or
non-recurring income or gains, all as determined on a consolidated basis. For
the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio, if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period may, at the option of the
Borrower, be calculated after giving pro forma effect thereto as if such
Material Acquisition occurred on the first day of such Reference Period. As used
in this paragraph, “Material Acquisition” means any acquisition of property or
series of related acquisitions of property that involves the payment of
consideration (including, without limitation, the assumption of debt) by the
Borrower and its Subsidiaries in excess of $10,000,000.



        “Consolidated Leverage Ratio”: as at the end of any fiscal quarter, the
ratio of (a) Consolidated Total Debt on such day (other than any Permitted
Receivables Financing outstanding on such date in an aggregate principal amount
not to exceed $1,500,000,000 and any other Non-Recourse Debt not related to
accounts receivable of the Borrower or any of its Subsidiaries) to
(b) Consolidated EBITDA for the four fiscal quarter period ending on such day.



        “Consolidated Net Income”: for any period, the consolidated net income
(or loss) of the Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

5



--------------------------------------------------------------------------------





        “Consolidated Total Assets”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the Borrower and its
Subsidiaries at such date.



        “Consolidated Total Debt”: at any date and without duplication, (i) the
aggregate principal amount of (i) all Indebtedness of the Borrower and its
Subsidiaries on a consolidated basis and (ii) all guarantees by the Borrower or
any of its Subsidiaries of Indebtedness on a consolidated basis of any other
Person (other than the Borrower or a Subsidiary) at such date.



        “Continuing Lenders”: as defined in subsection 2.5(a).



        “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.



        “Conversion Date”: any date on which either (a) an Event of Default
under Section 8(g) has occurred or (b) the Commitments shall have been
terminated prior to the Termination Date and/or the Loans shall have been
declared immediately due and payable, in either case pursuant to Section 8.



        “Converted Loans”: as defined in subsection 10.8(a).



        “Cost of Funds”: the rate of interest per annum maintained by the Swing
Line Lender that has advanced or is owed the relevant amount as the rate of
interest reasonably determined by such Swing Line Lender (after consultation
with the Borrower, if practicable) to reflect the cost of funds in respect of
which such determination is made.



        “Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.



        “Dollar Equivalent”: on any date of determination, with respect to any
amount in any Available Foreign Currency or Alternate Swing Line Foreign
Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent using the Spot Exchange Rate with respect to such Available
Foreign Currency or Alternate Swing Line Foreign Currency, as the case may be,
then in effect.



        “Dollars” and “$”: dollars in lawful currency of the United States of
America.



        “ERISA”: the Employee Retirement Income Security Act of 1974, as amended
from time to time.



        “EMU Legislation”: legislative measures of the European Council
(including without limitation European Council regulations) for the introduction
of, changeover to or operation of the Euro.

6



--------------------------------------------------------------------------------





        “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters relating to the environment.



        “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.



        “Euro” and “E”: the single currency of Participating Member States
introduced in accordance with the provisions of Article 109(1)4 of the Treaty
and, in respect of all payments to be made under this Agreement in Euro, means
immediately available, freely transferable funds.



        “Euro Cost of Funds Loan”: Swing Line Loans denominated in Euros the
rate of interest applicable to which is based upon the Cost of Funds.



        “Eurocurrency Rate”: with respect to each Interest Period pertaining to
a Multicurrency Loan, the Eurocurrency Rate determined for such Interest Period
and the Available Foreign Currency in which such Multicurrency Loan is
denominated in the manner set forth in the Administrative Schedule.



        “Eurocurrency Liabilities”: for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto)
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.



        “Eurocurrency Reserve Rate”: with respect to each day during each
Interest Period pertaining to a Multicurrency Loan, a rate per annum determined
for such day in accordance with the following formula (rounded upward to the
nearest 1/100th of 1%):

Eurocurrency Rate


--------------------------------------------------------------------------------

1.00 — Eurocurrency Liabilities

7



--------------------------------------------------------------------------------





        “Eurodollar Rate Borrowing”: a Borrowing comprised of Eurodollar Rate
Loans.



        “Eurodollar Rate Competitive Loan”: any Competitive Loan bearing
interest at a rate determined by reference to the Eurodollar Rate.



        “Eurodollar Rate Loan”: any Eurodollar Rate Competitive Loan or
Eurodollar Revolving Credit Loan.



        “Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Rate Loan, the rate of interest determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Page
3750 of the Telerate Service as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page 3750 of the Telerate Service (or otherwise on such service),
the “Eurodollar Rate” shall be determined by reference to such other publicly
available service for displaying eurodollar rates as may be agreed upon by the
Administrative Agent and the Borrower or, in the absence of such agreement, the
“Eurodollar Rate” shall instead be the rate per annum equal to the average
(rounded upward to the nearest 1/100th of 1%) of the respective rates notified
to the Administrative Agent by each of the Reference Lenders as the rate at
which such Reference Lender is offered Dollar deposits at or about 10:00 A.M.,
New York City time, two Business Days prior to the beginning of such Interest
Period in the interbank eurodollar market where the eurodollar and foreign
currency and exchange operations in respect of its Eurodollar Rate Loans are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein and in an amount comparable to the amount
of its Eurodollar Rate Loan to be outstanding during such Interest Period.

        “Eurodollar Reserve Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Rate Loan, a rate per annum determined for
such day in accordance with the following formula (rounded upward to the nearest
1/100th of 1%):

Eurodollar Rate


--------------------------------------------------------------------------------

1.00 — Eurocurrency Liabilities



        “Eurodollar Revolving Credit Loan”: any U.S. Revolving Credit Loan
bearing interest at a rate determined by reference to the Eurodollar Rate.



        “Event of Default”: any of the events specified in Section 8; provided
that any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.



        “Extended Termination Date”: as defined in subsection 2.5(a).



        “Extension Date”: as defined in subsection 2.5(a).



        “Extension Notice”: as defined in subsection 2.5(a).

8



--------------------------------------------------------------------------------





        “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for such day of such rates on such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.



        “Financial Officer”: with respect to any Person, the chief financial
officer, principal accounting officer, a financial vice president, treasurer or
assistant treasurer of such Person.



        “First Lender”: as defined in subsection 10.8(c).



        “Fixed Rate Borrowing”: a Borrowing comprised of Fixed Rate Loans.



        “Fixed Rate Loan”: any Competitive Loan bearing interest at a fixed
percentage rate per annum specified by the Lender making such Loan in its
Competitive Bid.



        “Funding Commitment Percentage”: as at any date of determination (after
giving effect to the making and payment of any Loans made on such date pursuant
to subsection 2.1(c)), with respect to any U.S. Lender, that percentage which
the Available U.S. Commitment of such U.S. Lender then constitutes of the
Aggregate Available U.S. Commitments.



        “GAAP”: generally accepted accounting principles in the United States of
America as in effect from time to time and as applied by the Borrower in the
preparation of its most recent financial statements delivered pursuant to
subsection 4.1(b); provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Majority Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.



        “Governmental Authority”: any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of government including,
without limitation, the European Central Bank.



        “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated

9



--------------------------------------------------------------------------------





        biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.



        “Indebtedness”: of any Person at any date, the amount outstanding on
such date under notes, bonds, debentures or other similar evidences of
indebtedness for money borrowed (including, without limitation, indebtedness for
borrowed money evidenced by a loan account).



        “Intercompany Sale-Leasebacks”: Sale-Leasebacks involving leases between
the Borrower and a Subsidiary or between Subsidiaries.



        “Interest Payment Date”: (a) as to any ABR Loan, Euro Cost of Funds Loan
or Sterling Cost of Funds Loan, the last day of each March, June, September and
December to occur while such Loan is outstanding and on the date such Loan is
paid in full, (b) as to any Eurodollar Rate Loan, Fixed Rate Loan or
Multicurrency Loan having an Interest Period of three months or 90 days, as the
case may be, or less, the last day of the Interest Period applicable thereto and
(c) as to any Eurodollar Rate Loan, Fixed Rate Loan or Multicurrency Loan,
having an Interest Period longer than three months or 90 days, as the case may
be, each day which is three months or 90 days, as the case may be, and any
multiple thereof, after the first day of the Interest Period applicable thereto;
provided that, in addition to the foregoing, each of (x) the date upon which
both the Commitments have been terminated and the Loans have been paid in full
and (y) the Termination Date shall be deemed to be an “Interest Payment Date”
with respect to any interest which is then accrued hereunder.



        “Interest Period”: (a) with respect to any Eurodollar Rate Loan or
Multicurrency Loan:



        (i) initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurodollar Rate Loan or
Multicurrency Loan and ending one, two, three or six (or if available to all the
Lenders (or, in the case of Eurodollar Rate Competitive Loans, the Lender making
such Loans) nine or twelve) months thereafter, as selected by the Borrower in
its notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and



        (ii) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Rate Loan or
Multicurrency Loan and ending one, two, three or six (or if available to all the
Lenders (or, in the case of Eurodollar Rate Competitive Loans, the Lender making
such Loans) nine or twelve) months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;
and



10



--------------------------------------------------------------------------------



        (b) with respect to any Fixed Rate Loan, the period commencing on the
borrowing date with respect to such Fixed Rate Loan and ending such number of
days thereafter (which shall be not less than seven days or more than 180 days
after the date of such borrowing) as selected by the Borrower in its Competitive
Bid Request given with respect thereto;



        provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:



          (1) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of an Interest Period pertaining to a
Eurodollar Rate Loan or Multicurrency Loan, the result of such extension would
be to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;



          (2) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and



          (3) any Interest Period applicable to a Eurodollar Rate Loan or
Multicurrency Loan that would otherwise extend beyond the Termination Date shall
end on the Termination Date.



        “Invitation for Competitive Bids”: an invitation made by the Borrower
pursuant to subsection 2.3(c) in the form of Exhibit B.



        “Issuing Lender”: the collective reference to Chase or any of its
affiliates, in its capacity as issuer of any Letter of Credit.



        “L/C Commitment”: $250,000,000.



        “L/C Fee Payment Date”: the last day of each March, June, September and
December and the last day of the Commitment Period.



        “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit which
have not then been reimbursed pursuant to subsection 3.5.



        “L/C Participants”: the collective reference to all the U.S. Lenders
other than the Issuing Lender.



        “Lender”: a U.S. Lender or a Multicurrency Lender, as the context shall
require; collectively, the “Lenders.”



        “Letters of Credit”: as defined in subsection 3.1(a).

11



--------------------------------------------------------------------------------





        “Level I Status”: exists at any date if, at such date, the Borrower has
senior unsecured long-term debt outstanding, without third-party credit
enhancement, which is either rated A- or better by S&P or A3 or better by
Moody’s (it being understood that the higher rating prevails); provided that if
either S&P or Moody’s shall cease to issue ratings of debt securities generally,
then the Administrative Agent and the Borrower shall negotiate in good faith to
agree upon a substitute rating agency (and to correlate the system of ratings of
such substitute rating agency with that of the rating agency for which it is
substituting) and (a) until such substitute rating agency is agreed upon, the
foregoing test may be satisfied on the basis of the rating assigned by the other
such rating agency and (b) after such substitute rating agency is agreed upon,
the foregoing test may be satisfied on the basis of the rating assigned by the
other rating agency or such substitute rating agency.



        “Level II Status”: exists at any date if, at such date, Level I Status
does not exist and the Borrower has senior unsecured long-term debt outstanding,
without third-party credit enhancement, which is either rated BBB+ or better by
S&P or Baa1 or better by Moody’s (it being understood that the higher rating
prevails); provided that if either S&P or Moody’s shall cease to issue ratings
of debt securities generally, then the Administrative Agent and the Borrower
shall negotiate in good faith to agree upon a substitute rating agency (and to
correlate the system of ratings of such substitute rating agency with that of
the rating agency for which it is substituting) and (a) until such substitute
rating agency is agreed upon, the foregoing test may be satisfied on the basis
of the rating assigned by the other such rating agency and (b) after such
substitute rating agency is agreed upon, the foregoing test may be satisfied on
the basis of the rating assigned by the other rating agency or such substitute
rating agency.



        “Level III Status”: exists at any date if, at such date, neither Level I
Status nor Level II Status exists and the Borrower has senior unsecured
long-term debt outstanding, without third party credit enhancement, which is
either rated BBB or better by S&P or Baa2 or better by Moody’s (it being
understood that the higher rating prevails); provided that if either S&P or
Moody’s shall cease to issue ratings of debt securities generally, then the
Administrative Agent and the Borrower shall negotiate in good faith to agree
upon a substitute rating agency (and to correlate the system of ratings of such
substitute rating agency with that of the rating agency for which it is
substituting) and (a) until such substitute rating agency is agreed upon, the
foregoing test may be satisfied on the basis of the rating assigned by the other
such rating agency and (b) after such substitute rating agency is agreed upon,
the foregoing test may be satisfied on the basis of the rating assigned by the
other rating agency or such substitute rating agency.



        “Level IV Status”: exists at any date if, at such date, none of Level I
Status, Level II Status or Level III Status exists and the Borrower has senior
unsecured long-term debt outstanding, without third party credit enhancement,
which is either rated BBB- or better by S&P or Baa3 or better by Moody’s (it
being understood that the higher rating prevails); provided that if either S&P
or Moody’s shall cease to issue ratings of debt securities generally, then the
Administrative Agent and the Borrower shall negotiate in good faith to agree
upon a substitute rating agency (and to correlate the system of ratings

12



--------------------------------------------------------------------------------





  of such substitute rating agency with that of the rating agency for which it
is substituting) and (a) until such substitute rating agency is agreed upon, the
foregoing test may be satisfied on the basis of the rating assigned by the other
such rating agency and (b) after such substitute rating agency is agreed upon,
the foregoing test may be satisfied on the basis of the rating assigned by the
other rating agency or such substitute rating agency.



        “Level V Status”: exists at any date if, at such date, none of Level I
Status, Level II Status, Level III Status or Level IV Status exists.



        “Lien”: any mortgage, pledge, lien, security interest, conditional sale
or other title retention agreement or other similar encumbrance.



        “Loan”: a Competitive Loan, a U.S. Revolving Credit Loan, a
Multicurrency Loan or a Swing Line Loan, as the context shall require;
collectively, the “Loans.”



        “Loans to be Converted”: as defined in subsection 10.8(a).



        “London Banking Day”: any day on which banks in London are open for
general banking business, including dealings in foreign currency and exchange.



        “Majority Lenders”: (a) at any time prior to the termination of the U.S.
Commitments, the Majority U.S. Lenders; and (b) at any time after the
termination of the U.S. Commitments, Lenders whose Aggregate Total Outstandings
aggregate more than 50% of the Aggregate Total Outstandings of all Lenders;
provided that for purposes of this definition the Aggregate Total Outstandings
of each Lender shall be adjusted up or down so as to give effect to any
participations purchased or sold pursuant to subsection 10.8.



        “Majority Multicurrency Lenders”: at any time, Multicurrency Lenders
whose Multicurrency Commitment Percentages aggregate more than 50%.



        “Majority U.S. Lenders”: at any time, U.S. Lenders whose U.S. Commitment
Percentages aggregate more than 50%.



        “Margin”: as to any Eurodollar Rate Competitive Loan, the margin to be
added to or subtracted from the Eurodollar Rate in order to determine the
interest rate applicable to such Loan, as specified in the Competitive Bid
relating to such Loan.



        “Material Adverse Effect”: a material adverse effect on (a) the
financial condition of the Borrower and its Subsidiaries taken as a whole or
(b) the validity or enforceability of this Agreement or the rights or remedies
of the Administrative Agent and the Lenders hereunder.



        “Material Agreements”: the material contracts of the Borrower, as such
term is defined in Item 601 of SEC Regulation S-K (excluding agreements with
officers and directors) and included in Borrower’s most recently filed
Form 10-K.

13



--------------------------------------------------------------------------------





        “Moody’s”: Moody’s Investors Service, Inc. and its successors.



        “Multicurrency Commitment”: as to any Multicurrency Lender at any time,
its obligation to make Multicurrency Loans to the Borrower in an aggregate
amount in Available Foreign Currencies of which the Dollar Equivalent does not
exceed at any time outstanding the lesser of (a) the amount set forth opposite
such Multicurrency Lender’s name in Schedule I under the heading “Multicurrency
Commitment”, and (b) the U.S. Commitment of such Multicurrency Lender, in each
case as such amount may be changed from time to time pursuant to the terms
hereof. As of the date of this Agreement, the maximum aggregate amount of the
Multicurrency Commitments of the Multicurrency Lenders is U.S.$750,000,000.



        “Multicurrency Commitment Percentage”: as to any Multicurrency Lender at
any time, the percentage which such Multicurrency Lender’s Multicurrency
Commitment then constitutes of the aggregate Multicurrency Commitments (or, if
the Multicurrency Commitments have terminated or expired, the percentage which
(a) the Dollar Equivalent of the Aggregate Multicurrency Outstandings of such
Multicurrency Lender at such time constitutes of (b) the Dollar Equivalent of
the Aggregate Multicurrency Outstandings of all Multicurrency Lenders at such
time).



        “Multicurrency Lender”: each Lender having an amount greater than zero
set forth opposite such Lender’s name in Schedule I under the heading
“Multicurrency Commitment.”



        “Multicurrency Loans”: as defined in subsection 2.2(a).



        “Non-Extending Lenders”: as defined in subsection 2.5(a).



        “Non-Multicurrency Lender”: each U.S. Lender which is not a
Multicurrency Lender.



        “Non-Recourse Debt”: all Indebtedness which, in accordance with GAAP, is
not required to be recognized on a consolidated balance sheet of the Borrower as
a liability.



        “Note”: a promissory note, executed and delivered by the relevant
Borrower with respect to its U.S. Revolving Credit Loans, substantially in the
form of Exhibit G.



        “Notice of Multicurrency Loan Borrowing”: with respect to a
Multicurrency Loan, a notice from the Borrower in respect of such Loan,
containing the information in respect of such Loan and delivered to the Person,
in the manner and by the time, specified for a Notice of Multicurrency Loan
Borrowing in respect of the currency of such Loan in the Administrative
Schedule.



        “Original Closing Date”: January 4, 1999.



        “Other Lender”: as defined in subsection 10.8(c).

14



--------------------------------------------------------------------------------





        “Participant”: as defined in subsection 10.6(b).



        “Participating Member State”: each state as described in any EMU
Legislation.



        “Permitted Receivables Financing”: at any date of determination, the
aggregate amount of any Non-Recourse Debt outstanding on such date relating to
securitizations or other similar off-balance sheet financings of accounts
receivable of the Borrower or any of its Subsidiaries.



        “Person”: an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.



        “Prime Rate”: the rate of interest per annum equal to the prime rate
publicly announced by the majority of the Reference Lenders as its prime rate
(or similar base rate) in effect at its principal office.



        “Quotation Day”: in respect of the determination of the Eurocurrency
Rate for any Interest Period for Multicurrency Loans in any Available Foreign
Currency, the day on which quotations would ordinarily be given by prime banks
in the London interbank market (or, if such Available Foreign Currency is Pounds
Sterling, in the Paris interbank market) for deposits in such Available Foreign
Currency for delivery on the first day of such Interest Period; provided, that
if quotations would ordinarily be given on more than one date, the Quotation Day
for such Interest Period shall be the last of such dates. On the date hereof,
the Quotation Day in respect of any Interest Period for any Available Foreign
Currency (other than Euros) is customarily the last London Banking Day prior to
the beginning of such Interest Period which is (a) at least two London Banking
Days prior to the beginning of such Interest Period and (b) a day on which banks
are open for general banking business in the city which is the principal
financial center of the country of issue of such Available Foreign Currency
(and, in the case of Pounds Sterling, in Paris); and the Quotation Day in
respect of any Interest Period for Euros is the day which is two Target
Operating Days prior to the first day of such Interest Period.



        “Reference Lenders”: The Chase Manhattan Bank, Bank of America, National
Association, Citibank, N.A., Morgan Guaranty Trust Company and the Bank of New
York.



        “Refunded Swing Line Loans”: as defined in subsection 2.4(b).



        “Refunding Date”: as defined in subsection 2.4(b).



        “Register”: as defined in subsection 10.6(d).



        “Reimbursement Obligation”: the obligation of the Borrower to reimburse
the Issuing Lender pursuant to subsection 3.5 for amounts drawn under Letters of
Credit.

15



--------------------------------------------------------------------------------





        “Requested Multicurrency Loans”: as defined in subsection 2.1(c).



        “Requirement of Law”: as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.



        “Sale-Leasebacks”: as defined in subsection 7.4.



        “S&P”: Standard & Poor’s Ratings Services and its successors.



        “Significant Subsidiary”: as defined in Rule 1-02 of Regulation S-X
promulgated by the U.S. Securities and Exchange Commission and included in the
Borrower’s most recently filed Form 10-K.



        “Spot Exchange Rate”: with respect to any Available Foreign Currency or
Alternate Swing Line Foreign Currency on a particular date, the rate at which
such Available Foreign Currency or Alternate Swing Line Foreign Currency, as the
case may be, may be exchanged into Dollars in London, as set forth on the
relevant page of the Telerate Screen applicable to such Available Foreign
Currency or Alternate Swing Line Foreign Currency, as the case may be, as
reasonably determined by the Administrative Agent. In the event that such rate
does not appear on any such page, the Spot Exchange Rate with respect to such
Available Foreign Currency or Alternate Swing Line Foreign Currency, as the case
may be, shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower or, in the absence of such agreement, such
Spot Exchange Rate shall instead be determined by reference to the
Administrative Agent’s spot rate of exchange quoted to prime banks in London in
the London interbank market where its foreign currency exchange operations in
respect of such Available Foreign Currency or Alternate Swing Line Foreign
Currency, as the case may be, are then being conducted, at or about noon, local
time, at such date for the purchase of Dollars with such Available Foreign
Currency or Alternate Swing Line Foreign Currency, as the case may be, for
delivery on a spot basis; provided, however, that if at the time of any such
determination, for any reason, no such spot rate is being quoted and no other
methods for determining the Spot Exchange Rate can be determined as set forth
above, the Administrative Agent may use any reasonable method it deems
applicable (after consultation with the Borrower if practicable) to determine
such rate, and such determination shall be conclusive absent manifest error.



        “Status”: as to the Borrower, the existence of Level I Status, Level II
Status, Level III Status, Level IV Status or Level V Status, as the case may be.



        “Sterling” and “£”: pounds Sterling in lawful currency of the United
Kingdom.



        “Sterling Cost of Funds Loan”: Swing Line Loans denominated in Sterling
the rate of interest applicable to which is based upon the Cost of Funds.

16



--------------------------------------------------------------------------------





        “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned by such Person,
or by one or more Subsidiaries, or by such Person and one or more Subsidiaries.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.



        “Swing Line Commitment”: the obligation of the Swing Line Lenders to
make Swing Line Loans pursuant to subsection 2.4 in an aggregate principal
amount for all Swing Line Loans of all Swing Line Lenders at any one time
outstanding not to exceed $500,000,000.



        “Swing Line Lender”: Chase or any other Lender or Lenders selected by
the Borrower and acceptable to the Administrative Agent and such Lender, in its
capacity as the lender of Swing Line Loans (collectively, the “Swing Line
Lenders”).



        “Swing Line Loans”: as defined in subsection 2.4(a).



        “Swing Line Participation Amount”: as defined in subsection 2.4(b).



        “Target Operating Day”: any day that is not (a) a Saturday or Sunday,
(b) Christmas Day or New Year’s Day or (c) any other day on which the
Trans-European Real-time Gross Settlement Operating System (or any successor
settlement system) is not operating (as determined by the Administrative Agent).



        “Termination Date”: June 23, 2005, as such date may be extended from
time to time in accordance with subsection 2.5.



        “Tranche”: the collective reference to Eurodollar Rate Loans or
Multicurrency Loans the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).



        “Transferee”: as defined in subsection 10.6(f).



        “Treaty”: the Treaty establishing the European Economic Community, being
the Treaty of Rome of March 25, 1957 as amended by the Single European Act 1987
and the Maastricht Treaty (the Treaty on European Union) (which was signed on
February 7, 1992 and came into force on November 1, 1993) and as may, from time
to time, be further amended, supplemented or otherwise modified.

17



--------------------------------------------------------------------------------





        “Type”: as to any U.S. Revolving Credit Loan, its nature as an ABR Loan
or a Eurodollar Rate Loan, and as to any Competitive Loan, its nature as a
Eurodollar Rate Competitive Loan or a Fixed Rate Loan.



        “Uniform Customs”: in the case of (a) standby letters of credit, the
International Standby Practices — ISP 98 (1998), International Chamber of
Commerce Publication No. 590, as the same may be amended or revised from time to
time and (b) commercial letters of credit, the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500, as the same may be amended or revised from time to time.



        “U.S. Commitment”: as to any U.S. Lender, the obligation of such U.S.
Lender to make U.S. Revolving Credit Loans to the Borrower and participate in
Swing Line Loans and Letters of Credit hereunder in an aggregate principal
and/or stated amount at any one time outstanding not to exceed the Dollar amount
set forth opposite such U.S. Lender’s name on Schedule I under the heading U.S.
Commitment, as the same may be changed from time to time pursuant to the terms
hereof.



        “U.S. Commitment Percentage”: as to any U.S. Lender at any time, the
percentage which such U.S. Lender’s U.S. Commitment then constitutes of the
aggregate U.S. Commitments of all U.S. Lenders (or, if the U.S. Commitments have
terminated or expired, the percentage which (a) the Aggregate U.S. Outstandings
of such U.S. Lender at such time then constitutes of (b) the Aggregate U.S.
Outstandings of all U.S. Lenders at such time).



        “U.S. Lenders”: the banks and other financial institutions from time to
time holding U.S. Commitments.



        “U.S. Revolving Credit Loans”: as defined in subsection 2.1(a).

        “Utilization”: as of the last day of any fiscal quarter of the Borrower,
the percentage equivalent of a fraction (i) the numerator of which is the sum of
(a) the average daily principal amount of Loans (or the Dollar Equivalent
thereof) outstanding (after giving effect to any borrowing or payment on such
date) during such quarter and (b) the average daily face amount of Letters of
Credit outstanding during such quarter and (ii) the denominator of which is the
average daily amount of the aggregate Commitments of all Lenders during such
quarter, after giving effect to any reduction of the Commitments on such day.
For purposes of subsection 2.11(f), if for any reason any Loans remain
outstanding after termination of the Commitments, the Utilization for each day
on or after the date of such termination shall be deemed to be greater than 33%.

      1.2 Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto.

18



--------------------------------------------------------------------------------



      (b) As used herein, and any certificate or other document made or
delivered pursuant hereto, accounting terms relating to the Borrower and its
Subsidiaries not defined in subsection 1.1 and accounting terms partly defined
in subsection 1.1, to the extent not defined, shall have the respective meanings
given to them under GAAP.

      (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

      (d) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF THE FACILITIES

       2.1 Amount and Terms of the U.S. Commitments.

      (a) U.S. Commitments. (i) Subject to the terms and conditions hereof, each
U.S. Lender severally agrees to make revolving credit loans in Dollars (a “U.S.
Revolving Credit Loan”) to the Borrower from time to time during the Commitment
Period so long as after giving effect thereto (i) the Available U.S. Commitment
of each U.S. Lender is greater than or equal to zero and (ii) the Aggregate
Total Outstandings of all Lenders do not exceed the Aggregate U.S. Commitments.
During the Commitment Period the Borrower may use the U.S. Commitments by
borrowing, prepaying the U.S. Revolving Credit Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.

      (ii) The U.S. Revolving Credit Loans may from time to time be
(A) Eurodollar Rate Loans, (B) ABR Loans or (C) a combination thereof, as
determined by the Borrower and notified to the Administrative Agent in
accordance with subsections 2.1(b) and 2.8; provided that no U.S. Revolving
Credit Loan shall be made as a Eurodollar Rate Loan after the day that is one
month prior to the Termination Date.

      (b) Procedure for U.S. Revolving Credit Borrowing. The Borrower may borrow
U.S. Revolving Credit Loans under the U.S. Commitments during the Commitment
Period on any Business Day; provided that the Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, (i) three Business
Days prior to the requested borrowing date, if all or any part of the requested
U.S. Revolving Credit Loans are to be Eurodollar Rate Loans, or (ii) one
Business Day prior to the requested borrowing date, otherwise), specifying
(A) the amount to be borrowed, (B) the requested borrowing date, (C) whether the
Borrowing is to be of Eurodollar Rate Loans, ABR Loans or a combination thereof
and (D) if the Borrowing is to be entirely or partly of Eurodollar Rate Loans,
the respective amounts of each such Type of Loan and the respective lengths of
the initial Interest Periods therefor. Each Borrowing under the U.S. Commitments
shall be in an amount equal to $10,000,000 or a multiple of $1,000,000 in excess
thereof. Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify

19



--------------------------------------------------------------------------------



each Lender thereof. Each Lender will make an amount equal to its Funding
Commitment Percentage of the principal amount of each Borrowing available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in subsection 10.2 prior to 11:00 a.m., New York
City time, on the borrowing date requested by the Borrower in funds immediately
available to the Administrative Agent. Such Borrowing will then immediately be
made available to the Borrower by the Administrative Agent crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the U.S. Lenders and in like funds
as received by the Administrative Agent.

      (c) Borrowings of U.S. Revolving Credit Loans and Refunding of Loans. If
on any Borrowing Date on which the Borrower has requested the Multicurrency
Lenders to make Multicurrency Loans (the “Requested Multicurrency Loans”),
(i) the principal amount of the Requested Multicurrency Loans to be made by any
Multicurrency Lender exceeds the Available Multicurrency Commitment of such
Multicurrency Lender on such Borrowing Date (before giving effect to the making
and payment of any Loans required to be made pursuant to this subsection 2.1(c)
on such Borrowing Date) and (ii) the Dollar Equivalent of the amount of such
excess is less than or equal to the aggregate Available U.S. Commitments of all
Non- Multicurrency Lenders (before giving effect to the making and payment of
any Loans pursuant to this subsection 2.1(c) on such Borrowing Date), each
Non-Multicurrency Lender shall make a U.S. Revolving Credit Loan to the Borrower
on such Borrowing Date, and the proceeds of such U.S. Revolving Credit Loans
shall be simultaneously applied to repay outstanding U.S. Revolving Credit Loans
of the Multicurrency Lenders in each case in amounts such that, after giving
effect to (1) such borrowings and repayments and (2) the borrowing from the
Multicurrency Lenders of the Requested Multicurrency Loans, the Committed
Outstandings Percentage of each U.S. Lender will equal (as nearly as possible)
its U.S. Commitment Percentage. To effect such borrowings and repayments,
(x) not later than 12:00 Noon, New York City time, on such Borrowing Date, the
proceeds of such U.S. Revolving Credit Loans shall be made available by each
Non-Multicurrency Lender to the Administrative Agent at its office specified in
subsection 10.2 in U.S. Dollars and in immediately available funds and the
Administrative Agent shall apply the proceeds of such U.S. Revolving Credit
Loans toward repayment of outstanding U.S. Revolving Credit Loans and/or
Multicurrency Loans of the Multicurrency Lenders and (y) concurrently with the
repayment of such Loans on such Borrowing Date, (I) the Multicurrency Lenders
shall, in accordance with the applicable provisions hereof, make the Requested
Multicurrency Loans in an aggregate amount equal to the amount so requested by
the Borrower (but not in any event greater than the Aggregate Available
Multicurrency Commitments after giving effect to the making of such repayment of
any Loans on such Borrowing Date) and (II) the Borrower shall pay to the
Administrative Agent for the account of the Lenders whose Loans to the Borrower
are repaid on the Borrowing Date pursuant to this subsection 2.1(c) all interest
accrued on the amounts repaid to the date of repayment, together with any
amounts payable pursuant to subsection 2.19 in connection with such repayment.

20



--------------------------------------------------------------------------------



       2.2 Amounts and Terms of the Multicurrency Commitments.

      (a) Multicurrency Commitments. Subject to the terms and conditions hereof,
each Multicurrency Lender severally agrees to make revolving credit loans (each,
a “Multicurrency Loan”) in any Available Foreign Currency to the Borrower from
time to time during the Commitment Period so long as after giving effect thereto
(A) the Available Multicurrency Commitment of such Multicurrency Lender is
greater than or equal to zero, (B) the Dollar Equivalent of the Aggregate
Multicurrency Outstandings for all Multicurrency Lenders does not exceed
$750,000,000 and (C) the Aggregate Total Outstandings of all Lenders do not
exceed the Aggregate U.S. Commitments. During the Commitment Period, the
Borrower may use the Multicurrency Commitments by borrowing, prepaying the
Multicurrency Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof.

      (b) Procedure for Multicurrency Borrowing. The Borrower may request the
Multicurrency Lenders to make Multicurrency Loans during the Commitment Period
on any Business Day by delivering an irrevocable Notice of Multicurrency Loan
Borrowing. Each borrowing under the Multicurrency Commitments shall be in an
amount in an Available Foreign Currency of which the Dollar Equivalent is equal
to at least $10,000,000 (or, if the then Aggregate Available Multicurrency
Commitments are less than $10,000,000, such lesser amount). Upon receipt of any
such Notice of Multicurrency Borrowing from the Borrower, the Administrative
Agent shall promptly notify each Multicurrency Lender thereof. Not later than
the funding time for the relevant Available Foreign Currency set forth in the
Administrative Schedule, each Multicurrency Lender shall make an amount equal to
its Multicurrency Commitment Percentage of the principal amount of Multicurrency
Loans requested to be made on such Borrowing Date available to the
Administrative Agent at the funding office for the relevant Available Foreign
Currency set forth in the Administrative Schedule in the relevant Available
Foreign Currency and in immediately available funds. The amounts made available
by each Multicurrency Lender will then be made available on such Borrowing Date
to the Borrower at the funding office for the relevant Available Foreign
Currency set forth in the Administrative Schedule and in like funds as received
by the Administrative Agent.

       2.3 Competitive Borrowings.

      (a) The Competitive Bid Option. In addition to the U.S. Revolving Credit
Loans which may be made available pursuant to subsection 2.1, the Borrower may,
as set forth in this subsection 2.3, request the U.S. Lenders to make offers to
make Competitive Loans to the Borrower during the Commitment Period. The U.S.
Lenders may, but shall have no obligation to, make such offers, and the Borrower
may, but shall have no obligation to, accept any such offers in the manner set
forth in this subsection 2.3.

      (b) Competitive Bid Request. When the Borrower wishes to request offers to
make Competitive Loans under this subsection 2.3, it shall transmit to the
Administrative Agent a Competitive Bid Request to be received no later than
12:00 Noon (New York City time) on (x) the fourth Business Day prior to the date
of Borrowing proposed therein, in the case of a Borrowing of Eurodollar Rate
Competitive Loans or (y) the Business Day immediately preceding the date of
Borrowing proposed therein, in the case of a Fixed Rate Borrowing, specifying:

21



--------------------------------------------------------------------------------





        (i) the proposed date of Borrowing, which shall be a Business Day,



        (ii) the aggregate principal amount of such Borrowing, which shall be
$5,000,000 or a multiple of $1,000,000 in excess thereof,



        (iii) the duration of the Interest Period applicable thereto, subject to
the provisions of the definition of Interest Period contained in subsection 1.1,
and



        (iv) whether the Borrowing then being requested is to be of Eurodollar
Rate Competitive Loans or Fixed Rate Loans.

A Competitive Bid Request that does not conform substantially to the format of
Exhibit A may be rejected by the Administrative Agent in its sole discretion,
and the Administrative Agent shall promptly notify the Borrower of such
rejection. The Borrower may request offers to make Competitive Loans for more
than one Interest Period in a single Competitive Bid Request. No Competitive Bid
Request shall be given within three Business Days of any other Competitive Bid
Request pursuant to which the Borrower has made a Competitive Borrowing.

      (c) Invitation for Competitive Bids. Promptly after its receipt of a
Competitive Bid Request (but, in any event, no later than 3:00 p.m., New York
City time, on the date of such receipt) conforming to the requirements of
paragraph (b) above, the Administrative Agent shall send to each of the
Competitive Bid Lenders an Invitation for Competitive Bids which shall
constitute an invitation by the Borrower to each such Lender to bid, on the
terms and conditions of this Agreement, to make Competitive Loans pursuant to
the Competitive Bid Request.

      (d) Submission and Contents of Competitive Bids. (i) Each U.S. Lender to
which an Invitation for Competitive Bids is sent may submit a Competitive Bid
containing an offer or offers to make Competitive Loans in response to such
Invitation for Competitive Bids. Each Competitive Bid must comply with the
requirements of this paragraph (d) and must be submitted to the Administrative
Agent at its offices specified in subsection 10.2 not later than (x) 9:30 a.m.
(New York City time) on the third Business Day prior to the proposed date of
Borrowing, in the case of a Borrowing of Eurodollar Rate Competitive Loans or
(y) 9:30 a.m. (New York City time) on the date of the proposed Borrowing, in the
case of a Fixed Rate Borrowing; provided that any Competitive Bids submitted by
the Administrative Agent in the capacity of a U.S. Lender may only be submitted
if the Administrative Agent notifies the Borrower of the terms of the offer or
offers contained therein not later than fifteen minutes prior to the deadline
for the other U.S. Lenders. A Competitive Bid submitted by a U.S. Lender
pursuant to this paragraph (d) shall be irrevocable.

            (ii) Each Competitive Bid shall be in substantially the form of
Exhibit C and shall specify:



        (A) the date of the proposed Borrowing,



        (B) the principal amount of the Competitive Loan for which each such
offer is being made, which principal amount (w) may be greater than, equal to or
less than the

22



--------------------------------------------------------------------------------





  U.S. Commitment of the quoting U.S. Lender, (x) must be in a minimum principal
amount of $5,000,000 or a multiple of $1,000,000 in excess thereof, (y) may not
exceed the principal amount of Competitive Loans for which offers were requested
and (z) may be subject to a limitation as to the maximum aggregate principal
amount of Competitive Loans for which offers being made by such quoting U.S.
Lender may be accepted,



        (C) in the case of a Borrowing of Eurodollar Rate Competitive Loans, the
Margin offered for each such Competitive Loan, expressed as a percentage
(specified in increments of 1/10,000th of 1%) to be added to or subtracted from
such base rate,           (D) in the case of a Fixed Rate Borrowing, the rate of
interest per annum (specified in increments of 1/10,000th of 1%) offered for
each such Competitive Loan, and           (E) the identity of the quoting U.S.
Lender.

A Competitive Bid may set forth up to five separate offers by the quoting U.S.
Lender with respect to each Interest Period specified in the related Invitation
for Competitive Bids. Any Competitive Bid shall be disregarded by the
Administrative Agent if the Administrative Agent determines that it: (A) is not
substantially in the form of Exhibit C or does not specify all of the
information required by subsection 2.3(d)(ii); (B) contains qualifying,
conditional or similar language (except for a limitation on the maximum
principal amount which may be accepted); (C) proposes terms other than or in
addition to those set forth in the applicable Invitation for Competitive Bids or
(D) arrives after the time set forth in subsection 2.3(d)(i).

      (e) Notice to Borrower. The Administrative Agent shall promptly (and, in
any event, by 10:00 a.m., New York City time) notify the Borrower, by telecopy,
of all the Competitive Bids made (including all disregarded bids), the
Competitive Bid Rate and the principal amount of each Competitive Loan in
respect of which a Competitive Bid was made and the identity of the Lender that
made each bid. The Administrative Agent shall send a copy of all Competitive
Bids (including all disregarded bids) to the Borrower for its records as soon as
practicable after completion of the bidding process set forth in this subsection
2.3.

      (f) Acceptance and Notice by Borrower. The Borrower may in its sole
discretion, subject only to the provisions of this paragraph (f), accept or
reject any Competitive Bid (other than any disregarded bid) referred to in
paragraph (e) above. The Borrower shall notify the Administrative Agent by
telephone, confirmed immediately thereafter by telecopy in the form of a
Competitive Bid Accept/Reject Letter, whether and to what extent it wishes to
accept any or all of the bids referred to in paragraph (e) above not later than
(x) 10:30 a.m. (New York City time) on the third Business Day prior to the
proposed date of Borrowing, in the case of a Eurodollar Rate Competitive Loan or
(y) 10:30 a.m. (New York City time) on the proposed date of Borrowing, in the
case of a Fixed Rate Borrowing; provided that:



        (i) the failure by the Borrower to give such notice shall be deemed to
be a rejection of all the bids referred to in paragraph (e) above;

23



--------------------------------------------------------------------------------





        (ii) the aggregate principal amount of the Competitive Bids accepted by
the Borrower may not exceed the lesser of (A) the principal amount set forth in
the related Competitive Bid Request and (B) the excess, if any, of the Aggregate
U.S. Commitments then in effect over the Aggregate Total Outstandings of all
Lenders immediately prior to the making of such Competitive Loans (and after
giving effect to the use of proceeds thereof),



        (iii) the principal amount of each Competitive Borrowing must be
$5,000,000 or a multiple of $1,000,000 in excess thereof,



        (iv) unless there are any limitations contained in a quoting U.S.
Lender’s Competitive Bid, the Borrower may not accept a Competitive Bid made at
a particular Competitive Bid Rate if it has decided to reject any portion of a
bid made at a lower Competitive Bid Rate for the same Interest Period, and



        (v) the Borrower may not accept any Competitive Bid that is disregarded
by the Administrative Agent pursuant to subsection 2.3(d)(ii) or that otherwise
fails to comply with the requirements of this Agreement.

A notice given by the Borrower pursuant to this paragraph (f) shall be
irrevocable.

      (g) Allocation by Administrative Agent. If offers are made by two or more
U.S. Lenders with the same Competitive Bid Rates for a greater aggregate
principal amount than the amount in respect of which such offers are accepted
for the related Interest Period, the principal amount of Competitive Loans in
respect of which such offers are accepted shall be allocated by the
Administrative Agent among such U.S. Lenders as nearly as possible (in integral
multiples of $1,000,000, as the Administrative Agent may deem appropriate) in
proportion to the aggregate principal amounts of such offers.

      (h) Notification of Acceptance. The Administrative Agent shall promptly
(and, in any event, by 11:00 a.m., New York City time) notify each bidding U.S.
Lender whether or not its Competitive Bid has been accepted (and if so, in what
amount and at what Competitive Bid Rate), and each successful bidder will
thereupon become bound, subject to the other applicable conditions hereof, to
make the Competitive Loan in respect of which its bid has been accepted.

      2.4 Terms of Swing Line Commitment.

      (a) Swing Line Commitment. (i) Subject to the terms and conditions hereof,
each Swing Line Lender agrees to make a portion of the credit otherwise
available to the Borrower under the Commitments from time to time during the
Commitment Period by making swing line loans in Dollars Euro, Sterling or any
Alternate Swing Line Foreign Currency (“Swing Line Loans”) to the Borrower;
provided that (A) the sum of (x) the aggregate principal amount of Swing Line
Loans denominated in Dollars and (y) the Dollar Equivalent of the aggregate
principal amount of Swing Line Loans denominated in Euro, Sterling and such
Alternate Swing Line Foreign Currency, outstanding as at the date any Swing Line
Loan is made shall not exceed the Swing Line Commitment then in effect
(notwithstanding that the Swing Line Loans

24



--------------------------------------------------------------------------------



outstanding at any time, when aggregated with any Swing Line Lender’s other
outstanding U.S. Revolving Credit Loans hereunder, may exceed the Swing Line
Commitment then in effect) and (B) the Borrower shall not request, and no Swing
Line Lender shall make, any Swing Line Loan if, after giving effect to the
making of such Swing Line Loan, the Aggregate Available U.S. Commitments would
be less than zero or the Aggregate Total Outstandings of all the Lenders would
exceed the Aggregate U.S. Commitments; provided, further, that the Swing Line
Lender shall not be required to (but it may) make a Swing Line Loan to refinance
an outstanding Swing Line Loan. During the Commitment Period, the Borrower may
use the Swing Line Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swing Line Loans shall be ABR
Loans, Euro Cost of Funds Loans, Sterling Cost of Funds Loans or Alternate Swing
Line Foreign Currency Cost of Funds Loans only.

      (ii) The Borrower shall repay all outstanding Swing Line Loans on the
Termination Date.

      (b) Procedure for Swing Line Borrowing; Refunding of Swing Line Loans. (i)
Whenever the Borrower desires that a Swing Line Lender make Swing Line Loans it
shall give such Swing Line Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by such Swing Line
Lender not later than 1:00 p.m., New York City time, in the case of Swing Line
Loans denominated in Dollars, and 2:00 p.m., London time, in the case of Swing
Line Loans denominated in Euro, Sterling or any Alternate Swing Line Foreign
Currency (or such other time as the Administrative Agent and such Swing Line
Lender may consent), on the proposed borrowing date), specifying (x) the amount
and currency to be borrowed and (y) the requested borrowing date (which shall be
a Business Day during the Commitment Period). A copy of each such notice shall
be promptly furnished by the Borrower to the Administrative Agent. Subject to
subsection 2.4(a), each borrowing under the Swing Line Commitment shall be in an
amount equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof,
in the case of Swing Line Loans denominated in Dollars, E5,000,000 or a whole
multiple of E1,000,000 in excess thereof, in the case of Swing Line Loans
denominated in Euro, £5,000,000 or a whole multiple of £1,000,000 in excess
thereof, in the case of Swing Line Loans denominated in Sterling and in the case
of Swing Line Loans denominated in such Alternate Swing Line Foreign Currency,
an amount in such Alternate Swing Line Foreign Currency of which the Dollar
Equivalent is equal to or greater than $5,000,000. Not later than 3:00 p.m., New
York City time, in the case of Swing Line Loans denominated in Dollars, and 4:00
p.m., London time, in the case of Swing Line Loans denominated in Euro, Sterling
and such Alternate Swing Line Foreign Currency, on the borrowing date specified
in a notice in respect of Swing Line Loans, such Swing Line Lender shall make
available to the Administrative Agent at its office specified in subsection 10.2
an amount in immediately available funds equal to the amount of the Swing Line
Loan to be made by such Swing Line Lender. The Administrative Agent shall make
the proceeds of such Swing Line Loan available to the Borrower on such Borrowing
Date by crediting the account of the Borrower on the books of such office in
immediately available funds.

      (ii) Subject to subsection 2.4(b)(vii), each Swing Line Lender, at any
time and from time to time in its sole and absolute discretion may, on behalf of
the Borrower (which hereby irrevocably directs such Swing Line Lender to act on
its behalf), on one Business Day’s

25



--------------------------------------------------------------------------------



notice given by such Swing Line Lender no later than 12:00 Noon, New York City
time, request each U.S. Lender to make, and each U.S. Lender hereby agrees to
make, a U.S. Revolving Credit Loan, in an amount equal to such Lender’s Funding
Commitment Percentage of the aggregate amount of the Swing Line Loans made by
such Swing Line Lender (the “Refunded Swing Line Loans”) outstanding on the date
of such notice, to repay such Swing Line Lender; provided, that unless any Swing
Line Lender otherwise agrees in its sole discretion, any Swing Line Loan
outstanding for five Business Days shall be automatically so refunded on such
fifth Business Day. Each U.S. Lender shall make the amount of such U.S.
Revolving Credit Loan available to the Administrative Agent at its office set
forth in subsection 10.2 in immediately available funds, not later than
10:00 a.m., New York City time, one Business Day after the date of such notice.
The proceeds of such U.S. Revolving Credit Loans shall be immediately applied by
such Swing Line Lender to repay its Refunded Swing Line Loans.

      (iii) If prior to the time a U.S. Revolving Credit Loan would have
otherwise been made pursuant to subsection 2.4(b)(ii), one of the events
described in Section 8(g) shall have occurred and be continuing with respect to
the Borrower or if for any other reason, as determined by a Swing Line Lender in
its sole discretion, U.S. Revolving Credit Loans may not be made as contemplated
by subsection 2.4(b)(ii), each U.S. Lender shall, on the date such U.S.
Revolving Credit Loan was to have been made pursuant to the notice referred to
in Section 2.4(b)(ii) (the “Refunding Date”), purchase for cash an undivided
participating interest in an amount equal to (A) its Funding Commitment
Percentage times (B) the aggregate principal amount of Swing Line Loans of each
Swing Line Lender then outstanding which were to have been repaid with such U.S.
Revolving Credit Loans (the “Swing Line Participation Amount”).

      (iv) Whenever, at any time after a Swing Line Lender has received from any
U.S. Lender such U.S. Lender’s Swing Line Participation Amount, such Swing Line
Lender receives any payment on account of the Swing Line Loans of such Swing
Line Lender, such Swing Line Lender will distribute to such U.S. Lender its
Swing Line Participation Amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such U.S. Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such U.S. Lender’s pro rata portion of such
payment if such payment is not sufficient to pay the principal of and interest
on all Swing Line Loans then due); provided, however, that in the event that
such payment received by such Swing Line Lender is required to be returned, such
U.S. Lender will return to such Swing Line Lender any portion thereof previously
distributed to it by such Swing Line Lender.

      (v) Each U.S. Lender’s obligation to make the Loans referred to in
subsection 2.4(b)(ii) and to purchase participating interests pursuant to
subsection 2.4(b)(iii) shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (A) any setoff,
counterclaim, recoupment, defense or other right which such U.S. Lender or the
Borrower may have against any Swing Line Lender, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a Default
or an Event of Default or the failure to satisfy any of the other conditions
specified in Section 5; (C) any adverse change in the condition (financial or
otherwise) of the Borrower; (D) any breach of this Agreement by the Borrower or
any other Lender; or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

26



--------------------------------------------------------------------------------



      (vi) Within two Business Days following the last day of each calendar
month, each Swing Line Lender shall deliver to the Administrative Agent and the
Borrower a statement showing the average daily principal amount of the Swing
Line Loans outstanding during the calendar quarter most recently ended.

      (vii) The Borrower hereby irrevocably and unconditionally authorizes each
Swing Line Lender immediately prior to the time that any Swing Line Loan is to
be refunded pursuant to subsection 2.4(b)(ii) or a participating interest is to
be purchased pursuant to subsection 2.4(b)(iii) to convert into Dollars (at the
actual exchange rate then available to it, provided that it shall use its
reasonable best efforts to obtain a rate as least as favorable to the Borrower
as the Spot Exchange Rate) all amounts then owing to it on account of any Swing
Line Loan denominated in Euro, Sterling and any Alternate Swing Line Foreign
Currency. Such Swing Line Lender and each U.S. Lender hereby irrevocably and
unconditionally agrees that (A) no U.S. Lender shall have any obligation to make
any U.S. Revolving Credit Loans pursuant to subsection 2.4(b)(ii) or purchase
any participating interests in Swing Line Loans pursuant to subsection
2.4(b)(iii) on account of such Euro-denominated, Sterling-denominated or such
Alternate Swing Line Foreign Currency-denominated Swing Line Loans until such
time as such Swing Line Lender has effected the conversion described above and
provided written notice to the Administrative Agent (which shall promptly
forward such notice to the Lenders) of the amount of Dollars owing to it as a
result of such conversion and (B) from and after the date upon which such
conversion is effected, the obligations of the U.S. Lenders under clauses
(ii) and (iii) of subsection 2.4(b) shall be satisfied only by the payment to
such Swing Line Lender of such U.S. Lender’s U.S. Commitment Percentage of the
amount of Dollars so notified to the Administrative Agent.

      (viii) Subject to the terms of this Agreement, the Borrower may, at any
time and from time to time, prepay a Euro Cost of Funds Loan in Euro, a Sterling
Cost of Funds Loan in Sterling or any Alternate Swing Line Foreign Currency Cost
of Funds Loan in such Alternate Swing Line Foreign Currency, other than with the
proceeds of another Swing Line Loan.

      2.5 Extension of Termination Date.

      (a) The Borrower may, by written notice to the Administrative Agent (such
notice being an “Extension Notice”) given at any time, from time to time but in
any event, no later than sixty days prior to the Termination Date (the date of
such notice, the “Notice Date”), request the Lenders to consider an extension of
the then applicable Termination Date to a date specified in the Extension Notice
(the “Extended Termination Date”). The Administrative Agent shall promptly
transmit any Extension Notice to each Lender. Each Lender shall notify the
Administrative Agent whether it wishes to extend the then applicable Termination
Date no later than twenty days after the Notice Date, and any such notice given
by a Lender to the Administrative Agent, once given, shall be irrevocable as to
such Lender. The Administrative Agent shall promptly notify the Borrower of each
Lender’s notice that it wishes to extend (each, an “Extension Acceptance
Notice”). At the end of such twenty day period, the Borrower may, at its option,
elect to extend the period in which Extension Acceptance Notices may be received
for an additional twenty days. Any Lender which does not expressly notify the
Administrative Agent

27



--------------------------------------------------------------------------------



during such twenty day period or forty day period, as the case may be, that it
wishes to so extend the then applicable Termination Date shall be deemed to have
rejected the Borrower’s request for extension of such Termination Date. Lenders
consenting to extend the then applicable Termination Date are hereinafter
referred to as “Continuing Lenders”, and Lenders declining to consent to extend
such Termination Date (or Lenders deemed to have so declined) are hereinafter
referred to as “Non-Extending Lenders”. If the Majority Lenders have elected (in
their sole and absolute discretion) to so extend the Termination Date, the
Administrative Agent shall notify the Borrower of such election by such Majority
Lenders no later than five days after the date when Extension Acceptance Notices
are due, and effective on the date of such notice by the Administrative Agent to
the Borrower (the “Extension Date”), the Termination Date shall be automatically
and immediately so extended to the Extended Termination Date. No extension will
be permitted hereunder without the consent of the Majority Lenders and in no
event shall the period from the Extension Date to the Extended Termination Date
exceed five years. Upon the delivery of an Extension Notice and upon the
extension of the Termination Date pursuant to this subsection 2.5, the Borrower
shall be deemed to have represented and warranted on and as of the Notice Date
and the Extension Date, as the case may be, that no Default or Event of Default
has occurred and is continuing. Notwithstanding anything contained in this
Agreement to the contrary, no Lender shall have any obligation to extend the
Termination Date, and each Lender may at its option, unconditionally and without
cause, decline to extend the Termination Date.

      (b) If the Termination Date shall have been extended in accordance with
subsection 2.5(a), all references herein to the “Termination Date” shall refer
to the Extended Termination Date.

      (c) If any Lender shall determine not to extend the Termination Date as
requested by any Extension Notice given by the Borrower pursuant to subsection
2.5(a), the Commitment of such Lender shall terminate on the Termination Date
without giving any effect to such proposed extension, and the Borrower shall on
such date pay to the Administrative Agent, for the account of such Lender, the
principal amount of, and accrued interest on, such Lender’s Loans, together with
any amounts payable to such Lender pursuant to subsection 2.19 and any fees or
other amounts owing to such Lender under this Agreement; provided that if the
Borrower has replaced such Non-Extending Lender pursuant to subsection 2.5(d)
below then the provisions of such subsection shall apply. The aggregate U.S.
Commitments and/or the aggregate Multicurrency Commitments shall be reduced by
the amount of the U.S. Commitment and/or the Multicurrency Commitment, as the
case may be, of such Non-Extending Lender to the extent the U.S. Commitment
and/or the Multicurrency Commitment, as the case may be, of such Non- Extending
Lender has not been transferred to one or more Continuing Lenders pursuant to
subsection 2.5(d) below.

      (d) A Non-Extending Lender shall be obligated, at the request of the
Borrower and subject to payment by the Borrower to the Administrative Agent for
the account of such Non-Extending Lender of the principal amount of, and accrued
interest on, such Lender’s Loans, together with any amounts payable to such
Lender pursuant to subsection 2.19 and any fees or other amounts owing to such
Lender under this Agreement, to transfer without recourse, representation or
warranty (other than good title to its Loans) to such Non-Extending Lender, at
any time prior to the Termination Date applicable to such Non-Extending Lender,
all of its rights

28



--------------------------------------------------------------------------------



and obligations hereunder to another financial institution or group of financial
institutions nominated by the Borrower and willing to participate in the
facility in the place of such Non- Extending Lender; provided that, if such
transferee is not a Lender, such transferee(s) satisfies all the requirements of
this Agreement and the Administrative Agent shall have consented to such
transfer, which consent shall not be unreasonably withheld. Each such transferee
shall become a Continuing Lender hereunder in replacement of the Non-Extending
Lender, with the Termination Date applicable to such Continuing Lender’s
Commitments being the Extended Termination Date, and shall enjoy all rights and
assume all obligations on the part of the Lenders set forth in this Agreement.
Simultaneously with such transfer, each such transferee shall execute and
deliver to the Administrative Agent a written agreement assuming all obligations
of the Lenders set forth in this Agreement, which agreement shall be reasonably
satisfactory in form and substance to the Administrative Agent.

      (e) If the Termination Date shall have been extended in respect of the
Continuing Lenders in accordance with subsection 2.5(a), any notice of borrowing
pursuant to subsection 2.1(b), 2.2(b) or 2.3 specifying a Borrowing Date
occurring after the Termination Date applicable to a Non-Extending Lender or
requesting an Interest Period extending beyond such date (a) shall have no
effect in respect of such Non-Extending Lender and (b) shall not specify a
requested aggregate principal amount exceeding the Aggregate Available U.S.
Commitment and/or the Aggregate Available Multicurrency Commitment (calculated
on the basis of the U.S. Commitments and/or the Multicurrency Commitments, as
the case may be, of the Continuing Lenders).

      2.6 Termination or Reduction of Commitments. The Borrower shall have the
right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the U.S. Commitments and/or the Multicurrency Commitments
when no Loans or Letters of Credit are then outstanding or, from time to time,
to reduce the unutilized portion of the U.S. Commitments and/or the
Multicurrency Commitments. Any such reduction shall be in an amount equal to
$10,000,000 or a multiple of $1,000,000 in excess thereof or the Dollar
Equivalent thereof (or, if the unutilized portion of the U.S. Commitments and/or
the Multicurrency Commitments is less than $10,000,000 or the Dollar Equivalent
thereof, such lesser amount) and shall reduce permanently the U.S. Commitments
and/or Multicurrency Commitments, as the case may be then in effect.

      2.7 Prepayments. (a) The Borrower may, at any time and from time to time,
prepay the U.S. Revolving Credit Loans, in whole or in part, without premium or
penalty (but subject to the provisions of subsection 2.19), upon: at least two
Business Days’ irrevocable notice to the Administrative Agent specifying the
date and amount of prepayment and whether the prepayment is of Eurodollar Rate
Loans, ABR Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each. Upon receipt of any such notice the Administrative
Agent shall promptly notify each U.S. Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein. Partial prepayments shall be in an aggregate principal amount
of $10,000,000 or a multiple of $1,000,000 in excess thereof.

29



--------------------------------------------------------------------------------



      (b) Unless any Swing Line Lender otherwise agrees in its sole discretion,
the Borrower shall prepay all Swing Line Loans then outstanding simultaneously
with each Borrowing of U.S. Revolving Credit Loans and may prepay (without
premium or penalty) any Swing Line Loans then outstanding upon one Business
Day’s notice.

      (c) The Borrower may at any time and from time to time prepay, without
premium or penalty, the Multicurrency Loans, in whole or in part, upon at least
three Business Days’ irrevocable notice to the Administrative Agent specifying
the date and amount of prepayment. Upon the receipt of any such notice, the
Administrative Agent shall promptly notify each Multicurrency Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein. Partial prepayments of Multicurrency
Loans shall be in an aggregate principal amount of which the Dollar Equivalent
is at least $10,000,000 or a whole multiple of $1,000,000 in excess thereof (or
such lesser amount equal to the Dollar Equivalent of all Multicurrency Loans in
any Available Foreign Currency then outstanding).

      (d) If, at any time during the Commitment Period, for any reason the
Aggregate Total Outstandings of all Lenders exceed the Aggregate U.S.
Commitments then in effect by more than 5% for five consecutive Business Days,
or the Aggregate Total Outstandings of any Lender exceeds the U.S. Commitment of
such Lender then in effect by more than 5% for five consecutive Business Days,
the Borrower shall, upon the request of the Administrative Agent, (i)
immediately prepay the Swing Line Loans and the U.S. Revolving Credit Loans
and/or (ii) immediately prepay the Multicurrency Loans, in an aggregate
principal amount at least sufficient to reduce any such excess to 0%.

      (e) Each prepayment of Loans pursuant to this subsection 2.7 shall be
accompanied by accrued and unpaid interest on the amount prepaid to the date of
prepayment and any amounts payable under subsection 2.19 in connection with such
prepayment.

      (f) Notwithstanding the foregoing, mandatory prepayments of U.S. Revolving
Credit Loans or Multicurrency Loans that would otherwise be required pursuant to
this subsection 2.7 solely as a result of fluctuations in Spot Exchange Rates
from time to time shall only be required to be made pursuant to this subsection
2.7 on the last Business Day of each month on the basis of the Spot Exchange
Rate in effect on such Business Day.

      2.8 Conversion and Continuation Options. (a) The Borrower may elect from
time to time to convert Eurodollar Revolving Credit Loans to ABR Loans by giving
the Administrative Agent at least one Business Day’s prior irrevocable notice of
such election; provided that any such conversion of Eurodollar Revolving Credit
Loans may only be made on the last day of an Interest Period with respect
thereto. The Borrower may elect from time to time to convert ABR Loans to
Eurodollar Revolving Credit Loans by giving the Administrative Agent at least
three Business Days’ prior irrevocable notice of such election. Any such notice
of conversion to Eurodollar Revolving Credit Loans shall specify the length of
the initial Interest Period or Interest Periods therefor. Upon receipt of any
such notice the Administrative Agent shall promptly notify each Lender thereof.
All or any part of outstanding Eurodollar Revolving Credit Loans and ABR Loans
may be converted as provided herein; provided that (i) no Loan

30



--------------------------------------------------------------------------------



may be converted into a Eurodollar Revolving Credit Loan when any Event of
Default has occurred and is continuing and (ii) no Loan may be converted into a
Eurodollar Revolving Credit Loan after the date that is one month prior to the
Termination Date.

      (b) Any Eurodollar Revolving Credit Loans may be continued as such upon
the expiration of the then current Interest Period with respect thereto by the
Borrower giving notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in subsection 1.1,
of the length of the next Interest Period to be applicable to such Loans;
provided that: no Eurodollar Revolving Credit Loan may be continued as such (i)
when any Event of Default has occurred and is continuing or (ii) after the date
that is one month prior to the Termination Date; and provided, further, that if
the Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Eurodollar Revolving Credit Loans shall be automatically converted
to ABR Loans on the last day of such then expiring Interest Period.

      (c) Any Multicurrency Loans may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
a Notice of Multicurrency Loan Continuation, provided, that if the Borrower
shall fail (i) to give such Notice of Multicurrency Loan Continuation or
(ii) provide at least 3 Business Days’ notice that such Loans will be repaid at
the end of such Interest Period, such Multicurrency Loans shall automatically be
continued for an Interest Period of one month.

      2.9 Minimum Amounts of Tranches. All borrowings, conversions and
continuations of U.S. Revolving Credit Loans and Multicurrency Loans (other than
Competitive Bid Loans and Revolving Credit Loans into which Swing Line Loans
were converted) hereunder and all selections of Interest Periods hereunder shall
be in such amounts and be made pursuant to such elections so that, after giving
effect thereto, (i) the aggregate principal amount of the Eurodollar Rate Loans
comprising each Tranche shall be equal to $10,000,000 or a whole multiple of
$1,000,000 in excess thereof, (ii) the aggregate principal amount of the
Multicurrency Loans comprising each Tranche shall be in an amount of which the
Dollar Equivalent is at least $10,000,000 (determined at the time of borrowing
or continuation), provided that Multicurrency Loans in any Tranche which were in
such minimum amount at the times of borrowing may be continued as such at less
than such minimum amount if such reduction is solely a result of currency
fluctuations, and (iii) there shall not be more than 20 Tranches at any one time
outstanding.

      2.10 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to each Lender (i) on the Termination Date (or
such earlier date as the Loans become due and payable pursuant to Section 8 or
subsection 2.7), the unpaid principal amount of each Loan made by such Lender
and (ii) on the last day of the applicable Interest Period, the unpaid principal
amount of each Competitive Loan made by such Lender. The Borrower hereby further
agrees to pay interest in immediately available funds at the office of the
Administrative Agent on the unpaid principal amount of such Loans from time to
time from the date hereof until payment in full thereof at the rates per annum,
and on the dates, set forth in subsection 2.11. Except as otherwise specified in
this Agreement, amounts owing hereunder on

31



--------------------------------------------------------------------------------



account of principal and interest on Loans shall be paid in the currency in
which such Loan was borrowed and amounts owing hereunder on account of fees
shall be paid in Dollars.

      (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.

      (c) The Administrative Agent shall maintain the Register pursuant to
subsection 10.6(d), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, and for U.S. Revolving Credit Loans, the Type of each Loan made and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

      (d) The entries made in the Register and accounts maintained pursuant to
paragraphs (b) and (c) of this subsection 2.10 shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.

      (e) If, on any date on which the U.S. Lenders are obligated to make the
Loans referred to in subsection 2.4(b)(ii) or purchase participating interests
pursuant to subsection 2.4(b)(iii), the aggregate amount of such Loans or
participating interests, as the case may be, is less than the amount of the
related Swing Line Loans which are being refunded or in which participating
interests are being purchased, as the case may be, because changes in currency
exchange rates shall cause one or more of the U.S. Lenders to not have an
Available U.S. Commitment, the Borrower shall on any such date repay such
related Swing Line Loans by the amount of such difference.

      2.11 Interest Rates and Payment Dates. (a) Each ABR Loan shall bear
interest at a rate per annum equal to the ABR.

      (b) The Loans comprising each Eurodollar Rate Borrowing shall bear
interest at a rate per annum equal to (i) in the case of each Eurodollar
Revolving Credit Loan, the Eurodollar Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin and (ii) in the case of each
Eurodollar Rate Competitive Loan, the Eurodollar Rate for the Interest Period in
effect for such Borrowing plus (or minus, as the case may be) the Margin offered
by the Lender making such Loan and accepted by the Borrower pursuant to
subsection 2.3.

32



--------------------------------------------------------------------------------



      (c) Each Euro Cost of Funds Loan, Sterling Cost of Funds Loan and
Alternate Swing Line Foreign Currency Loan shall bear interest at a rate per
annum equal to the Cost of Funds for such Loan plus the Applicable Margin.

      (d) Each Multicurrency Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate determined for such Interest Period plus the Applicable Margin
in effect for such day.

      (e) Each Fixed Rate Loan shall bear interest at a rate per annum equal to
the fixed rate of interest offered by the Lender making such Loan and accepted
by the Borrower pursuant to subsection 2.3.

      (f) Subject to the provisions of the following sentence, interest shall be
payable in arrears on each Interest Payment Date; provided that interest
accruing pursuant to paragraph (h) of this subsection 2.11 shall be payable from
time to time on demand. The amount of interest on U.S. Revolving Credit Loans to
be paid on any Interest Payment Date shall be the amount which would be due and
payable if the Utilization for the period for which such interest is paid was
less than 33%. On the first Business Day following the last day of each fiscal
quarter of the Borrower and on the Termination Date (or, if earlier, on the date
upon which both the Commitments are terminated and the Loans are paid in full),
the Borrower shall pay to the Administrative Agent, for the ratable benefit of
the Lenders, an additional amount of interest equal to the difference (if any)
between (i) the amount of interest which would have been payable during such
fiscal quarter (or, in the case of the payment due on the Termination Date, the
portion thereof ending on such date) after giving effect to the actual
Utilization during such period and (ii) the amount of interest which actually
was paid during such period.

      (g) The “Applicable Margin” with respect to each Type of Eurodollar
Revolving Credit Loan and each Multicurrency Loan at any date and with respect
to each Euro Cost of Funds Loan, Sterling Cost of Funds Loan and Alternate Swing
Line Foreign Currency Loan shall be the applicable percentage amount set forth
in the table below based upon the Utilization and Status on such date:

                                            Level I Level II Level III Level IV
Level V Status Status Status Status Status

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

If Utilization is less than 33%: Eurodollar Rate Loans 0.3000 % 0.3650 % 0.4250
% 0.5750 % 0.6250 % Euro Cost of Funds 0.3000 % 0.3650 % 0.4250 % 0.5750 %
0.6250 % Loans Sterling Cost of Funds 0.3000 % 0.3650 % 0.4250 % 0.5750 % 0.6250
% Loans

33



--------------------------------------------------------------------------------

                                            Level I Level II Level III Level IV
Level V Status Status Status Status Status

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Alternate Swing Line 0.3000 % 0.3650 % 0.4250 % 0.5750 % 0.6250 % Foreign
Currency Cost of Funds Loans ABR Loans 0 % 0 % 0 % 0 % 0 % Multicurrency Loans
0.3000 % 0.3650 % 0.4250 % 0.5750 % 0.6250 % If Utilization is equal to or
greater than 33%: Eurodollar Rate Loans 0.4250 % 0.4900 % 0.5500 % 0.5750 %
0.6250 % Euro Cost of Funds 0.4250 % 0.4900 % 0.5500 % 0.5750 % 0.6250 % Loans
Sterling Cost of Funds 0.4250 % 0.4900 % 0.5500 % 0.5750 % 0.6250 % Loans
Alternate Swing Line 0.4250 % 0.4900 % 0.5500 % 0.5750 % 0.6250 % Foreign
Currency Cost of Funds Loans ABR Loans 0 % 0 % 0 % 0 % 0 % Multicurrency Loans
0.4250 % 0.4900 % 0.5500 % 0.5750 % 0.6250%"

      (h) If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable thereon or (iii) any facility fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum which is (x) in the case of overdue principal, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
subsection 2.11 plus 2% or (y) in the case of overdue interest, facility fee or
other amount, the rate described in paragraph (a) of this subsection 2.11 plus
2%, in each case from the date of such non-payment until such amount is paid in
full (as well after as before judgment). For purposes of this Agreement,
principal shall be “overdue” only if not paid in accordance with the provisions
of subsection 2.10.

      2.12 Facility Fee. The Borrower shall pay to the Administrative Agent, for
the ratable account of the Lenders, a facility fee in Dollars at the rate per
annum equal to (a) for each day that the Borrower has Level I Status, 0.1000% of
the aggregate Commitments on such day, (b) for each day that the Borrower has
Level II Status, 0.1100% of the aggregate Commitments, (c) for each day that the
Borrower has Level III Status, 0.1250% of the aggregate Commitments, (d) for
each day that the Borrower has Level IV Status, 0.1750% of the aggregate
Commitments and (e) for each day that the Borrower has Level V Status, 0.2500%
of the aggregate

34



--------------------------------------------------------------------------------



      Commitments. On the first Business Day following the last day of each
fiscal quarter of the Borrower and on the Termination Date (or, if earlier, on
the date upon which both the Commitments are terminated and the Loans are paid
in full), the Borrower shall pay to the Administrative Agent, for the ratable
benefit of the Lenders, the portion of such facility fee which accrued during
the fiscal quarter most recently ended (or, in the case of the payment due on
the Termination Date, the portion thereof ending on such date). Such facility
fee shall be based upon the aggregate Commitments of the Lenders from time to
time, regardless of the Utilization from time to time thereunder.

      2.13 Computation of Interest and Fees. (a) Interest on all Loans shall be
computed on the basis of the actual number of days elapsed over a year of
360 days, except that interest on ABR Loans which are determined by reference to
the Prime Rate shall be computed over a year of 365 or 366 days as appropriate
(in each case including the first day but excluding the last day). Each
determination of an interest rate by the Administrative Agent pursuant to any
provision of this Agreement shall be conclusive and binding on the Borrower and
the Lenders in the absence of manifest error. All fees shall be computed on the
basis of a year composed of twelve 30-day months. At any time and from time to
time upon request of the Borrower, (i) the Administrative Agent shall deliver to
the Borrower a statement showing the quotations used by the Administrative Agent
in determining any interest rate applicable to U.S. Revolving Credit Loans
pursuant to this Agreement and (ii) the relevant Swing Line Lender shall deliver
to the Borrower a statement showing the quotations used by such Swing Line
Lender in determining any interest rate applicable to Swing Line Loans made by
such Swing Line Lender pursuant to this Agreement. Each change in the Applicable
Margin applicable to Loans or the Facility Fee as a result of a change in the
Borrower’s Status shall become effective on the date upon which such change in
Status occurs.

      (b) If any Reference Lender shall for any reason no longer have a
Commitment, such Reference Lender shall thereupon cease to be a Reference
Lender, and if, as a result thereof, there shall only be one Reference Lender
remaining, the Borrower and the Administrative Agent (after consultation with
the Lenders) shall, by notice to the Lenders, designate another Lender as a
Reference Lender so that there shall at all times be at least two Reference
Lenders.

      (c) Each Reference Lender shall use its best efforts to furnish quotations
of rates to the Administrative Agent as contemplated hereby. If any of the
Reference Lenders shall be unable or shall otherwise fail to supply such rates
to the Administrative Agent upon its request, the rate of interest shall,
subject to the provisions of subsection 2.14, be determined on the basis of the
quotations of the remaining Reference Lenders.

      2.14 Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:



    (a) the Administrative Agent shall have reasonably determined (which
reasonable determination shall be conclusive and binding upon the Borrower)
that, by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate or the
Eurocurrency Rate, as the case may be, for such Interest Period, or

35



--------------------------------------------------------------------------------





        (b) the Administrative Agent has received notice from the Majority U.S.
Lenders that the Eurodollar Rate or Eurocurrency Rate, as the case may be,
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such U.S. Lenders of making or maintaining their
Eurodollar Rate Loans or Multicurrency Loans, as the case may be, during such
Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the U.S. Lenders as soon as practicable thereafter. Until such time
as the Eurodollar Rate or the Eurocurrency Rate, as the case may be, can be
determined by the Administrative Agent in the manner specified in the
definitions of such terms in subsection 1.1, no further Eurodollar Rate Loans or
Multicurrency Loans (with respect to the Available Foreign Currency for which
the Eurocurrency Rate cannot be determined only) shall be continued as such at
the end of the then current Interest Periods or (other than any Eurodollar Rate
Loans or Multicurrency Loans previously requested and with respect to which the
Eurodollar Rate or Eurocurrency Rate, as the case may be, was determined) shall
be made, nor shall the Borrower have the right to convert ABR Loans into
Eurodollar Rate Loans.

      2.15 Pro Rata Treatment and Payments. (a) (i) Except as provided in
subsection 2.1(c), each borrowing of U.S. Revolving Credit Loans by the Borrower
from the U.S. Lenders hereunder shall be made pro rata according to the Funding
Commitment Percentages of the U.S. Lenders in effect on the date of such
borrowing. Each payment by the Borrower on account of any facility fee hereunder
shall be allocated by the Administrative Agent among the U.S. Lenders in
accordance with the respective amounts which such U.S. Lenders are entitled to
receive pursuant to subsection 2.12. Any reduction of the U.S. Commitments of
the U.S. Lenders shall be allocated by the Administrative Agent among the U.S.
Lenders pro rata according to the U.S. Commitment Percentages of the U.S.
Lenders. Except as provided in subsection 2.1(c) or subsection 2.7, each payment
(other than any optional prepayment) by the Borrower on account of principal of
and interest on the U.S. Revolving Credit Loans shall be allocated by the
Administrative Agent pro rata according to the respective principal amounts
thereof then due and owing to each U.S. Lender. Each optional prepayment by the
Borrower on account of principal of or interest on the U.S. Revolving Credit
Loans shall be allocated by the Administrative Agent pro rata according to the
respective outstanding principal amounts thereof. Each payment by the Borrower
on account of principal of and interest on any Borrowing of Competitive Loans
shall be made pro rata among the Lenders participating in such Borrowing
according to the respective principal amounts of their outstanding Competitive
Loans comprising such Borrowing. Each payment by the Borrower on account of
principal of or interest on the Swing Line Loans shall be made pro rata
according to the respective outstanding principal amounts of the Swing Line
Loans then held by the Swing Line Lenders. All payments (including prepayments)
to be made by the Borrower hereunder (other than with respect to Multicurrency
Loans), whether on account of principal, interest, fees or otherwise, shall be
made without set-off or counterclaim and shall be made prior to 2:00 p.m., New
York City time, or, in the case of Euro Cost of Funds Loans and Sterling Cost of
Funds Loans, 2:00 p.m., London time, on the due date thereof to the
Administrative Agent, for the account of the relevant Lenders, at the
Administrative Agent’s office specified in subsection 10.2, in Dollars and in
immediately available funds. Notwithstanding the foregoing, the failure by the
Borrower to make a payment (or prepayment) prior to 12:00 Noon, New York City
time or 2:00 p.m. London time, as the case may be, on the

36



--------------------------------------------------------------------------------



due date thereof shall not constitute a Default or Event of Default if such
payment is made on such due date; provided, however, that any payment (or
prepayment) made after such time on such due date shall be deemed made on the
next Business Day for the purposes of interest and reimbursement calculations.
The Administrative Agent shall distribute such payments to the relevant Lenders
promptly upon receipt in like funds as received.

      (ii) Each borrowing of Multicurrency Loans by the Borrower shall be made,
and any reduction of the Multicurrency Commitments shall be allocated by the
Administrative Agent, pro rata according to the Multicurrency Commitment
Percentages of the Multicurrency Lenders. Except as provided in subsection
2.7(d), each payment (including each prepayment) by the Borrower on account of
principal of and interest on Multicurrency Loans shall be allocated by the
Administrative Agent pro rata according to the respective principal amounts of
the Multicurrency Loans then due and owing by the Borrower to each Multicurrency
Lender. Except as otherwise provided in this Agreement, all payments (including
prepayments) to be made by the Borrower hereunder in respect of Multicurrency
Loans, whether on account of principal, interest, fees or otherwise, shall be
made without set-off or counterclaim and shall be made at or before the payment
time for the currency of such Multicurrency Loan set forth in the Administrative
Schedule, on the due date thereof to the Administrative Agent, for the account
of the Multicurrency Lenders, at the payment office for the currency of such
Multicurrency Loan set forth in the Administrative Schedule, in the currency of
such Multicurrency Loan and in immediately available funds. The Administrative
Agent shall distribute such payments to the Multicurrency Lenders entitled to
receive the same promptly upon receipt in like funds as received.

      (iii) If any payment hereunder (other than payments on the Eurodollar Rate
Loans, the Euro Cost of Funds Loans, the Sterling Cost of Funds Loans, the
Alternate Swing Line Currency Cost of Funds Loans and the Multicurrency Loans)
becomes due and payable on a day other than a Business Day, the maturity of such
payment shall be extended to the next succeeding Business Day, and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a Eurodollar Rate Loan,
a Euro Cost of Funds Loan, a Sterling Cost of Funds Loan or a Multicurrency Loan
becomes due and payable on a day other than a Business Day, the maturity of such
payment shall be extended to the next succeeding Business Day (and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension) unless the result of such extension would
be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.

      (b) Unless the Administrative Agent shall have been notified in writing by
any Lender prior to the deadline for funding a Borrowing that such Lender will
not make the amount that would constitute its share of such Borrowing available
to the Administrative Agent, the Administrative Agent may assume that such
Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the borrowing date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to (i) in the case of a borrowing of U.S.
Revolving Credit Loans, the daily average Federal Funds

37



--------------------------------------------------------------------------------



Effective Rate and (ii) in the case of a borrowing of Multicurrency Loans, the
interest rate reasonably determined by the Administrative Agent to reflect its
cost of funds for the amount advanced by the Administrative Agent on behalf of
such Lender, (in each such case) for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this subsection 2.15 shall be conclusive in the absence of manifest error.
If such Lender’s share of such Borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such borrowing
date, the Administrative Agent shall be entitled to recover such amount with
interest thereon at (x) the Federal Funds Effective Rate (in the case of a
borrowing of U.S. Revolving Credit Loans) and (y) the Administrative Agent’s
reasonable estimate of its average daily cost of funds plus the Applicable
Margin applicable to Multicurrency Loans (in case of a borrowing of
Multicurrency Loans), on demand, from the Borrower.

      2.16 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Rate Loans, Multicurrency Loans, Euro Cost of Funds Loans, Sterling
Cost of Funds Loans or Alternate Swing Line Currency Cost of Funds Loans as
contemplated by this Agreement, such Lender shall give notice thereof to the
Administrative Agent and the Borrower describing the relevant provisions of such
Requirement of Law (and, if the Borrower shall so request, provide the Borrower
with a memorandum or opinion of counsel of recognized standing (as selected by
such Lender) as to such illegality), following which (a) the commitment of such
Lender hereunder to make Eurodollar Rate Loans, Multicurrency Loans, Euro Cost
of Funds Loans or Sterling Cost of Funds Loans, continue Eurodollar Rate Loans,
Multicurrency Loans, Euro Cost of Funds Loans or Sterling Cost of Funds Loans as
such and convert ABR Loans to Eurodollar Rate Loans shall forthwith be canceled,
(b) such Lender’s Loans then outstanding as Eurodollar Rate Loans (including,
without limitation, such Lender’s Eurodollar Rate Competitive Loans in the case
of clause (ii), if any, shall be converted automatically to ABR Loans (i) on the
respective last days of the then current Interest Periods with respect to such
Loans or (ii) within such earlier period as required by law, (c) such Lender’s
Multicurrency Loans shall be prepaid on the last day of the then current
Interest Period with respect thereto or such earlier period as required by law
and (d) such Lender’s Loans then outstanding as Euro Cost of Funds Loans and
Sterling Cost of Funds Loans shall, at the Borrower’s option, either be due and
payable in full or shall be converted into Dollars at the Spot Exchange Rate and
shall be deemed to be made as a Swing Line Loan denominated in Dollars. If any
such conversion or repayment of a Eurodollar Rate Loan, Multicurrency Loan, a
Euro Cost of Funds Loan or a Sterling Cost of Funds Loan occurs on a day which
is not the last day of the then current Interest Period with respect thereto,
the Borrower shall pay to such Lender such amounts, if any, as may be required
pursuant to subsection 2.19.

      2.17 Increased Costs. (a) If (i) there shall be any increase in the cost
to any Lender of agreeing to make or making, funding or maintaining any Loans or
Letters of Credit or (ii) any reduction in any amount receivable in respect
thereof, and such increased cost or reduced amount receivable is due to either:

38



--------------------------------------------------------------------------------





        (x) the introduction of or any change in or in the interpretation of any
law or regulation after the date hereof; or           (y) the compliance with
any guideline or request made after the date hereof from any central bank or
other Governmental Authority (whether or not having the force of law),

then (subject to the provisions of subsection 2.20) the Borrower shall from time
to time, upon demand by such Lender pay such Lender additional amounts
sufficient to compensate such Lender for such increased cost or reduced amount
receivable.

      (b) If any Lender shall have reasonably determined that (i) the
applicability of any law, rule, regulation or guideline adopted after the date
hereof pursuant to or arising out of the July 1988 paper of the Basle Committee
on Banking Regulations and Supervisory Practices entitled “International
Convergence of Capital Measurement and Capital Standards,” or (ii) the adoption
after the date hereof of any other law, rule, regulation or guideline regarding
capital adequacy affecting such Lender, or (iii) any change arising after the
date hereof in the foregoing or in the interpretation or administration of any
of the foregoing by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or
(iv) compliance by such Lender (or any lending office of such Lender), or any
holding company for such Lender which is subject to any of the capital
requirements described above, with any request or directive of general
application issued after the date hereof regarding capital adequacy (whether or
not having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of any such holding company as a direct
consequence of such Lender’s obligations hereunder or under any Letter of Credit
to a level below that which such Lender or any such holding company could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s policies and the policies of such holding company with respect to
capital adequacy) by an amount deemed by such Lender to be material, then
(subject to the provisions of subsection 2.19) from time to time such Lender may
request the Borrower to pay to such Lender such additional amounts as will
compensate such Lender or any such holding company for any such reduction
suffered, net of the savings (if any) which may be reasonably projected to be
associated with such increased capital requirement. Any certificate as to such
amounts which is delivered pursuant to subsection 2.20(a) shall, in addition to
any items required by subsection 2.20(a), include the calculation of the savings
(if any) which may be reasonably projected to be associated with such increased
capital requirement; provided that in no event shall any Lender be obligated to
pay or refund any amounts to the Borrower on account of such savings.

      (c) In the event that any Governmental Authority shall impose any
Eurocurrency Liabilities which increase the cost to any Lender of making or
maintaining Eurodollar Rate Loans or Multicurrency Loans, then (subject to the
provisions of subsection 2.20) the Borrower shall thereafter pay in respect of
the Eurodollar Rate Loans or Multicurrency Loans, as the case may be, of such
Lender a rate of interest based upon (i) for Eurodollar Rate Loans, the
Eurodollar Reserve Rate (rather than the Eurodollar Rate) and (ii) for
Multicurrency Loans, the Eurocurrency Reserve Rate (rather than the Eurocurrency
Rate). From and after the delivery to

39



--------------------------------------------------------------------------------



the Borrower of the certificate required by subsection 2.20(a), all references
contained in this Agreement to the (i) Eurodollar Rate shall be deemed to be
references to the Eurodollar Reserve Rate with respect to each such affected
Lender and (ii) the Eurocurrency Rate shall be deemed to be references to the
Eurocurrency Reserve Rate with respect to each such affected Lender.

      2.18 Taxes. (a) All payments made by the Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes or any other tax based upon net income
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement). If any such non-excluded taxes, levies, imposts,
duties, charges, fees deductions or withholdings (“Non-Excluded Taxes”) are
required to be withheld from any amounts payable to the Administrative Agent or
any Lender hereunder, the amounts so payable to the Administrative Agent or such
Lender shall be increased to the extent necessary to yield to the Administrative
Agent or such Lender (after payment of all Non-Excluded Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
or pursuant to this Agreement; provided, however, that the Borrower shall not be
required to increase any such amounts payable to any Lender that is not
organized under the laws of the United States of America or a state thereof if
such Lender fails to comply with the requirements of paragraph (b) of this
subsection 2.18. Whenever any Non-Excluded Taxes are payable by the Borrower, as
promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of such Lender, as the case may be,
a certified copy of an original official receipt received by the Borrower
showing payment thereof. If the Borrower fails to pay any Non-Excluded Taxes
when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure. The
agreements in this subsection 2.18 shall survive the termination of this
Agreement and the payment of all other amounts payable hereunder.

      (b) Each Lender that is not incorporated under the laws of the United
States of America or a state thereof shall:



        (i) deliver to the Borrower and the Administrative Agent (A) two duly
completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, or successor applicable form, as the case may be, and (B) an Internal
Revenue Service Form W-8BEN, or successor applicable form, as the case may be;



        (ii) deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification on or before the date that any such
form or

40



--------------------------------------------------------------------------------





  certification expires or becomes obsolete and after the occurrence of any
event requiring a change in the most recent form previously delivered by it to
the Borrower; and



        (iii) obtain such extensions of time for filing and completing such
forms or certifications as may reasonably be requested by the Borrower or the
Administrative Agent;

unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender so advises the Borrower and the
Administrative Agent. Such Lender shall certify (i) in the case of a Form W-
8BEN or W-8ECI, that it is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes and
(ii) in the case of a Form W-8BEN, that it is entitled to an exemption from
United States backup withholding tax. Each Person not incorporated under the
laws of the United States of America or a state thereof that is an Assignee
hereunder pursuant to subsection 10.6 shall, upon the effectiveness of the
related transfer, be required to provide all of the forms and statements
required pursuant to this subsection 2.18.

      2.19 Indemnity. Subject to the provisions of subsection 2.20(a), the
Borrower agrees to indemnify each Lender and to hold each Lender harmless from
any loss or reasonable expense which such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of any Loan hereunder after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment after the Borrower has
given a notice thereof in accordance with the provisions of this Agreement or
(c) the making of a prepayment of Eurodollar Rate Loans, Multicurrency Loans,
Euro Cost of Funds Loans or Sterling Cost of Funds Loans on a day which is not
the last day of an Interest Period with respect thereto or (d) the making of a
prepayment of Fixed Rate Loans at any time. Such indemnification shall be in an
amount equal to the excess, if any, of (i) the amount of interest which would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding the Applicable Margin
or Margin included therein) over (ii) the amount of interest (as determined by
such Lender) which would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurodollar market. This covenant shall survive the termination of this
Agreement and the payment of all other amounts payable hereunder.

      2.20 Notice of Amounts Payable; Relocation of Lending Office; Mandatory
Assignment. (a) In the event that any Lender becomes aware that any amounts are
or will be owed to it pursuant to subsection 2.16, 2.17, 2.18(a) or 2.19, then
it shall promptly notify the Borrower thereof and, as soon as possible
thereafter, such Lender shall submit to the Borrower a certificate indicating
the amount owing to it and the calculation thereof. The amounts set forth in

41



--------------------------------------------------------------------------------



such certificate shall be prima facie evidence of the obligations of the
Borrower hereunder; provided, however, that the failure of the Borrower to pay
any amount owing to any Lender pursuant to subsection 2.16, 2.17, 2.18(a) or
2.19 shall not be deemed to constitute a Default or an Event of Default
hereunder to the extent that the Borrower is contesting in good faith its
obligation to pay such amount by ongoing discussions diligently pursued with
such Lender or by appropriate proceedings.

      (b) If a Lender claims any additional amounts payable pursuant to
subsection 2.16, 2.17 or 2.18(a), it shall use its reasonable efforts
(consistent with legal and regulatory restrictions) to avoid the need for paying
such additional amounts, including changing the jurisdiction of its applicable
lending office, provided that the taking of any such action would not, in the
reasonable judgment of the Lender, be disadvantageous to such Lender.

      (c) In the event that any Lender delivers to the Borrower a certificate in
accordance with subsection 2.20(a) (other than a certificate as to amounts
payable pursuant to subsection 2.19), or the Borrower is required to pay any
additional amounts or other payments in accordance with subsection 2.16, 2.17 or
2.18(a) or any Lender fails to make its share of any Borrowing available in
accordance with the terms hereof, the Borrower may, at its own expense and in
its sole discretion, (i) require such Lender to transfer or assign, in whole or
in part, without recourse (in accordance with subsection 10.6), all or part of
its interests, rights and obligations under this Agreement (other than any
outstanding Competitive Loans) to another Person (provided that the Borrower,
with the full cooperation of such Lender, can identify a Person who is ready,
willing and able to be an Assignee with respect to thereto) which shall assume
such assigned obligations (which Assignee may be another Lender, if such
Assignee Lender accepts such assignment) or (ii) during such time as no Default
or Event of Default has occurred and is continuing, terminate the Commitment of
such Lender and prepay all outstanding Loans (other than Competitive Loans) of
such Lender; provided that (x) the Borrower or the Assignee, as the case may be,
shall have paid to such Lender in immediately available funds the principal of
and interest accrued to the date of such payment on the Loans (other than
Competitive Loans) made by it hereunder and (subject to subsection 2.19) all
other amounts owed to it hereunder and (y) such assignment or termination of the
Commitment of such Lender and prepayment of Loans does not conflict with any
law, rule or regulation or order of any court or Governmental Authority.

  SECTION 3. LETTERS OF CREDIT

      3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other U.S. Lenders set
forth in subsection 3.4(a), agrees to issue letters of credit (“Letters of
Credit”) in Dollars for the account of the Borrower on any Business Day during
the Commitment Period in such form as may be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall not issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) the aggregate amount of the Aggregate
Available U.S. Commitments would be less than zero or the Aggregate Total
Outstandings of all the Lenders would exceed the Aggregate U.S. Commitments.
Letters of Credit may be either standby letters of credit or

42



--------------------------------------------------------------------------------



commercial letters of credit. Each Letter of Credit shall (i) be denominated in
Dollars and (ii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the date that is five Business Days prior to the
Termination Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above), provided,
however, that any Letter of Credit which is a commercial letter of credit shall
expire no later than 360 days after its date of issuance.

      (b) Each Letter of Credit shall be subject to the Uniform Customs and, to
the extent not inconsistent therewith, the laws of the State of New York.

      (c) The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.

      3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit by delivering
to the Issuing Lender and the Administrative Agent at their respective addresses
for notices specified herein (or to such other address provided by such Issuing
Lender) an Application therefor, completed to the reasonable satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may reasonably request. Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the U.S. Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

      3.3 Fees and Other Charges. (a) The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to (i) the Applicable
Margin then in effect with respect to Eurodollar Rate Loans times (ii) the
average daily undrawn face amount of all such Letters of Credit, shared ratably
among the U.S. Lenders and payable quarterly in arrears on each L/C Fee Payment
Date after the issuance date. In addition, the Borrower shall pay to the Issuing
Lender for its own account a fronting fee at a rate to be agreed upon between
the Borrower and the Issuing Lender, payable quarterly in arrears on each L/C
Fee Payment Date after the Issuance Date.

      (b) In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary reasonable costs and expenses
as are incurred or charged by the Issuing Lender in issuing, negotiating,
effecting payment under or amending any

43



--------------------------------------------------------------------------------



Letter of Credit or normal and customary reasonable costs and expenses as are
incurred or charged by the Issuing Lender in otherwise administering any Letter
of Credit.

      3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s U.S.
Commitment Percentage in the Issuing Lender’s obligations and rights under each
Letter of Credit issued hereunder and the amount of each draft paid by the
Issuing Lender thereunder. Each L/C Participant unconditionally and irrevocably
agrees with the Issuing Lender that, if a draft is paid under any Letter of
Credit for which the Issuing Lender is not reimbursed in full by the Borrower in
accordance with the terms of this Agreement, such L/C Participant shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s U.S. Commitment
Percentage of the amount of such draft, or any part thereof, that is not so
reimbursed.

      (b) If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to subsection 3.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit is
paid to the Issuing Lender within three Business Days after the date such
payment is due, such L/C Participant shall pay to the Issuing Lender on demand
an amount equal to the product of such amount, times the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times a fraction the numerator of which is the number of days
that elapse during such period and the denominator of which is 360. If any such
amount required to be paid by any L/C Participant pursuant to subsection 3.4(a)
is not made available to the Issuing Lender by such L/C Participant within three
Business Days after the date such payment is due, the Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to ABR Loans. A certificate of the Issuing Lender submitted to any L/C
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.

      (c) Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with subsection 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

      3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse the Issuing Lender not later than the next Business Day following each
date on which the Issuing Lender notifies the Borrower of the date and amount of
a draft presented under any

44



--------------------------------------------------------------------------------



Letter of Credit and paid by the Issuing Lender for the amount of (a) such draft
so paid and (b) any taxes, fees, charges or other reasonable costs or expenses
incurred by the Issuing Lender in connection with such payment. Each such
payment shall be made to the Issuing Lender at its address for notices specified
herein in lawful money of the United States of America and in immediately
available funds. Interest shall be payable on any and all amounts remaining
unpaid by the Borrower under this Section from the date such amounts were paid
by the Issuing Lender (whether at stated maturity, by acceleration or otherwise)
until payment in full at the rate set forth in subsection 2.11(h).

      3.6 Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under subsection 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged (subject to the immediately succeeding sentence), or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions resulting from the gross negligence or
willful misconduct of the Issuing Lender. The Borrower agrees that any action
taken or omitted by the Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards of care
specified in the Uniform Commercial Code of the State of New York, shall be
binding on the Borrower and shall not result in any liability of the Issuing
Lender to the Borrower.

      3.7 Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

      3.8 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

45



--------------------------------------------------------------------------------



  SECTION 4. REPRESENTATIONS AND WARRANTIES,

      To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit, the Borrower hereby represents and warrants to the Administrative Agent
and each Lender that:

      4.1 Financial Condition. The Borrower has heretofore furnished to each
Lender a copy of the audited consolidated financial statements of the Borrower
for the fiscal years ended December 31, 1998 and December 31, 1999 and unaudited
consolidated financial statements of the Borrower for the quarterly period ended
March 31, 2000 . Such financial statements present fairly the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries as of, and for the fiscal years and fiscal quarters ended on, such
dates in accordance with GAAP (subject, in the case of such quarterly
statements, to normal year-end audit adjustments). Other than as disclosed in
the Borrower’s 10-K dated February 9, 2000 or in the Confidential Information
Memorandum, between December 31, 1999 and the Closing Date, there has been no
development or event which has had a Material Adverse Effect.

      4.2 Corporate Existence; Compliance with Law. The Borrower (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the corporate power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, except to the extent
that all failures to be duly qualified and in good standing could not, in the
aggregate, have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

      4.3 Corporate Power; Authorization; Enforceable Obligations. The Borrower
has the corporate power and authority, and the legal right, to make, deliver and
perform this Agreement and the Applications and to borrow hereunder and has
taken all necessary corporate action to authorize the borrowings on the terms
and conditions of this Agreement and to authorize the execution, delivery and
performance of this Agreement and the Applications. No consent or authorization
of any Governmental Authority or any other Person is required in connection with
the borrowings hereunder or with the execution, delivery, performance, validity
or enforceability of this Agreement or the Applications. This Agreement has
been, and each Application will be, duly executed and delivered on behalf of the
Borrower. This Agreement constitutes, and each Application when executed and
delivered will constitute, a legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

      4.4 No Legal Bar; No Default. The execution, delivery and performance of
this Agreement, the Applications, the borrowings hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or Contractual
Obligation of the Borrower and will not result in, or require, the creation or
imposition of any Lien on any of its properties or revenues

46



--------------------------------------------------------------------------------



pursuant to any such Requirement of Law or Contractual Obligation, except to the
extent that all such violations and creation or imposition of Liens could not,
in the aggregate, have a Material Adverse Effect. No Default or Event of Default
has occurred and is continuing.

      4.5 No Material Litigation. No litigation, investigation or proceeding of
or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against the Borrower or any of its
Subsidiaries or against any of its or their respective properties or revenues as
of the Closing Date (a) with respect to this Agreement or any of the actions
contemplated hereby, or (b) which involves a probable risk of an adverse
decision which would materially restrict the ability of the Borrower to comply
with its obligations under this Agreement.

      4.6 Federal Regulations. No part of the proceeds of any Loans will be used
for “buying,” “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U of the Board
of Governors of the Federal Reserve System as now and from time to time
hereafter in effect or for any purpose which violates the provisions of the
Regulations of such Board of Governors.

      4.7 Investment Company Act. The Borrower is not an “investment company”,
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

      4.8 ERISA. The Borrower is in compliance with all material provisions of
ERISA, except to the extent that all failures to be in compliance could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

      4.9 No Material Misstatements. No report, financial statement or other
written information furnished by or on behalf of such Borrower to the
Administrative Agent or any Lender pursuant to subsection 4.1 or subsection
6.1(a) contains or will contain any material misstatement of fact or omits or
will omit to state any material fact necessary to make the statements therein,
in light of the circumstances under which they were, are or will be made, not
misleading, except to the extent that the facts (whether misstated or omitted)
do not result in a Material Adverse Effect. No report, financial statement or
other written information furnished by or on behalf of the Borrower for
inclusion in the Confidential Information Memorandum contained as of the Closing
Date any material misstatement of fact or omitted to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except to the extent that the facts
(whether misstated or omitted) do not result in a Material Adverse Effect. Any
forward-looking information contained in the Confidential Information Memorandum
is based upon good faith judgment believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such information may
differ from the projected results set forth therein by a material amount.

      4.10 Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse

47



--------------------------------------------------------------------------------



Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

      4.11 Subsidiaries. The Subsidiaries listed on Schedule 4.11 constitute all
the Subsidiaries of the Borrower on the date hereof which are “significant
subsidiaries” within the meaning of Regulation S-X of the U.S. Securities and
Exchange Commission (other than as set forth in such schedule).

      4.12 Purpose of Loans. The proceeds of the Loans shall be used by the
Borrower for its general corporate purposes including transactions with its
Subsidiaries.

  SECTION 5. CONDITIONS PRECEDENT

      5.1 Conditions to Initial Extensions of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit, of the following conditions precedent:



        (a) Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered (including, without limitation, by way of a
telecopied signature page) by a duly authorized officer of the Borrower and each
Lender.



        (b) Secretary’s Certificate. The Administrative Agent shall have
received a certificate of the Secretary or Assistant Secretary of the Borrower,
in form and substance satisfactory to the Administrative Agent, which
certificate shall (i) certify as to the incumbency and signature of the officers
of the Borrower executing this Agreement (with the President or a Vice President
of the Borrower attesting to the incumbency and signature of the Secretary or
Assistant Secretary providing such certificate), (ii) have attached to it a
true, complete and correct copy of each of the certificate of incorporation and
by-laws of the Borrower or a statement that there have been no changes since
those previously delivered in connection with the Original Closing Date,
(iii) have attached to it a true and correct copy of the resolutions of the
Board of Directors of the Borrower or a duly authorized committee thereof or a
duly authorized officer hereof, which resolutions shall authorize the execution,
delivery and performance of this Agreement and the borrowings by the Borrower
hereunder and (iv) certify that, as of the date of such certificate (which shall
not be earlier than the date thereof), none of such certificate of
incorporation, by-laws or resolutions shall have been amended, supplemented,
modified, revoked or rescinded.



        (c) Fees. All fees payable by the Borrower to Chase Securities Inc., the
Administrative Agent or any Lender on the Closing Date and all expenses payable
under subsection 10.5 for which invoices have been received before the Closing
Date shall have been paid.

48



--------------------------------------------------------------------------------





        (d) Legal Opinions. The Administrative Agent shall have received,
(i) the executed legal opinion of Drinker Biddle & Reath LLP, counsel to the
Borrower, substantially in the form of Exhibit F-1 and (ii) the executed legal
opinion of Simpson Thacher & Bartlett, counsel to the Administrative Agent,
substantially in the form of Exhibit F-2. The Borrower hereby instructs the
counsel referenced in clause (i) to deliver its opinion for the benefit of the
Administrative Agent and each of the Lenders.



        (e) No Material Adverse Effect. Other than as disclosed in the
Borrower’s 10-K dated February 9, 2000 or in the Confidential Information
Memorandum, since December 31, 1999, no development or event shall have occurred
that has had or could reasonably be expected to have a Material Adverse Effect.

The Administrative Agent shall notify the Borrower and each Lender promptly
after the satisfaction of the foregoing conditions.

            5.2 Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including, without limitation, its initial extension of credit and any
Competitive Loan to be made by it) is subject to the satisfaction of the
following conditions:



        (a) Notice of Borrowing. The Administrative Agent shall have received a
notice of borrowing, as required by subsection 2.1 or 2.3, as the case may be
or, in the case of a Letter of Credit, an Application as required by subsection
3.2.



        (b) Representations and Warranties. Each of the representations and
warranties made by the Borrower in or pursuant to this Agreement shall be true
and correct in all material respects on and as of such date as if made on and as
of such date, except to the extent any such representation and warranty
specifically relates to an earlier date, in which case such representation and
warranty shall have been true and correct as of such earlier date.



        (c) No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and Letter of Credit issued on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such Loan or Letter of Credit that the conditions contained in this
subsection 5.2 have been satisfied.

49



--------------------------------------------------------------------------------



SECTION 6. AFFIRMATIVE COVENANTS

            The Borrower hereby agrees that, so long as the Commitments remain
in effect, or any amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall:

            6.1 Financial Statements. Furnish to each Lender:



        (a) as soon as available, but in any event within 110 days after the end
of each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and retained
earnings and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year; and



        (b) as soon as available, but in any event not later than 60 days after
the end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and retained earnings and of cash
flows of the Borrower and its consolidated Subsidiaries for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year;

all such financial statements shall be complete and correct in all material
respects and shall be prepared in accordance with GAAP applied consistently
throughout the periods reflected therein and with prior periods (except as
approved by such accountants or officer, as the case may be, and disclosed
therein).

            6.2 Certificates; Other Information. Furnish to:



        (a) each Lender, concurrently with the delivery of the financial
statements referred to in subsections 6.1(a) and 6.1(b), a certificate of a
Financial Officer (i) stating that, to the best of such Officer’s knowledge,
(A) such financial statements present fairly the financial condition and results
of operations of the Borrower and its Subsidiaries for the period referred to
therein (subject, in the case of interim statements, to normal year-end audit
adjustments) and (B) during such period the Borrower has performed all of its
covenants and other agreements contained in this Agreement to be performed by
it, and that no Default or Event of Default has occurred, except as specified in
such certificate, and (ii) setting forth in reasonable detail the calculations
required to establish whether the Borrower was in compliance with the provisions
of subsection 7.1 on the date of such financial statements;



        (b) each Lender, within 15 days after the same become public, copies of
all financial statements and reports which the Borrower may make to, or file
with, the Securities and Exchange Commission or any successor or analogous
Governmental Authority;

50



--------------------------------------------------------------------------------





        (c) the Administrative Agent, within ten Business Days after the
occurrence thereof, written notice of any change in Status; provided that the
failure to provide such notice shall not delay or otherwise affect any change in
the Applicable Margin or other amount payable hereunder which is to occur upon a
change in Status pursuant to the terms of this Agreement; and



        (d) the Administrative Agent, promptly, such additional financial and
other information as the Administrative Agent, on behalf of any Lender, may from
time to time reasonably request and that is reasonably related to such Lender’s
credit analysis of the Borrower and which request does not impose an
unreasonable burden on the Borrower to satisfy.

            6.3 Notices. Promptly give notice to the Administrative Agent and
each Lender of (a) the occurrence of any Default or Event of Default,
accompanied by a statement of a Financial Officer setting forth details of the
occurrence referred to therein and stating what action the Borrower proposes to
take with respect thereto and (b) so long as the Borrower is not subject to the
periodic reporting requirements of the Securities Exchange Act of 1934, as
amended, (i) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect and (ii) any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

            6.4 Conduct of Business and Maintenance of Existence. (a) Continue
to engage in its principal line of business as now conducted by it,
(b) preserve, renew and keep in full force and effect its corporate existence
and (c) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its principal line of
business, except, in any such case, as otherwise permitted pursuant to
subsection 7.5 or to the extent that failure to do so would not have a Material
Adverse Effect.

            6.5 Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities.

            6.6 Environmental Laws. Except as could not in the aggregate
reasonably be expected to result in a Material Adverse Effect:



        (a) comply with all applicable Environmental Laws, and obtain and comply
with and maintain any and all permits, licenses or other approvals required by
applicable Environmental Laws; and



        (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws.

51



--------------------------------------------------------------------------------



SECTION 7. NEGATIVE COVENANTS

            The Borrower hereby agrees that, so long as the Commitments remain
in effect or any amount is owing to any Lender or the Administrative Agent
hereunder:

            7.1 Consolidated Leverage Ratio. The Borrower shall not, directly or
indirectly, permit the Consolidated Leverage Ratio to exceed 3.25 to 1.0 at the
end of any fiscal quarter.

            7.2 Indebtedness. The Borrower shall not, directly or indirectly,
permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness or any guarantee of Indebtedness (other than Indebtedness of any
Subsidiary to the Borrower or to any other Subsidiary and other than Permitted
Receivables Financings), except Indebtedness and guarantees in an aggregate
principal amount at any one time outstanding, which when combined with (but
without duplication) (i) the aggregate outstanding principal amount of
obligations secured by a Lien upon any of the property or revenues of the
Borrower or any of its Subsidiaries at such time (other than Liens securing
Indebtedness of any Subsidiary to the Borrower or to any other Subsidiary and
other than Liens securing Permitted Receivables Financings) and (ii) the
aggregate amount of Sale-Leasebacks consummated since the Original Closing Date
and which are outstanding on the relevant date of determination (other than
Sale-Leasebacks to the extent the proceeds thereof are used to refinance any
Sale-Leaseback which was in existence on the Original Closing Date and other
than Intercompany Sale-Leasebacks), shall not exceed 15% of Consolidated Total
Assets as reflected in the most recent annual audited consolidated financial
statements of the Borrower delivered pursuant to subsection 6.1(a).

            7.3 Liens. The Borrower shall not nor shall it permit any Subsidiary
to, directly or indirectly, create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired
(other than Liens securing Indebtedness of any Subsidiary to the Borrower or to
any other Subsidiary and other than Liens securing Permitted Receivables
Financings), except Liens at any one time outstanding with respect to which the
aggregate outstanding principal amount of the obligations secured thereby, which
when combined with (but without duplication) (i) the aggregate principal amount
of Indebtedness and guarantees of Indebtedness of any Subsidiary outstanding at
such time (other than Indebtedness of any Subsidiary to the Borrower or to any
other Subsidiary and other than Permitted Receivables Financings) and (ii) the
aggregate amount of Sale-Leasebacks consummated since the Original Closing Date
and which are outstanding on the relevant date of determination (other than
Sale-Leasebacks to the extent the proceeds thereof are used to refinance any
Sale-Leaseback which was in existence on the Original Closing Date and other
than Intercompany Sale-Leasebacks), shall not exceed 15% of Consolidated Total
Assets as reflected in the most recent annual audited consolidated financial
statements of the Borrower delivered pursuant to subsection 6.1(a).

            7.4 Sale-Leasebacks. The Borrower shall not nor shall it permit any
Subsidiary to, directly or indirectly, enter into any arrangement with any
Person providing for the leasing by the Borrower or any Subsidiary of any
property owned by the Borrower or any Subsidiary (except for Intercompany
Sale-Leasebacks), which property has been or is to be sold or transferred by the
Borrower or such Subsidiary to such Person (“Sale-Leasebacks”), except for

52



--------------------------------------------------------------------------------



Sale-Leasebacks consummated since the Original Closing Date and which are
outstanding on the relevant date of determination (other than Sale-Leasebacks to
the extent the proceeds thereof are used to refinance any Sale-Leaseback which
was in existence on the Original Closing Date) in an aggregate amount, which
when combined with (but without duplication) (i) the aggregate outstanding
principal amount of obligations secured by a Lien upon any of the property or
revenues of the Borrower or any of its Subsidiaries at the time of entering into
any such Sale- Leaseback (other than Liens securing Indebtedness of any
Subsidiary to the Borrower or to any other Subsidiary and other than Liens
securing Permitted Receivables Financings) and (ii) the aggregate principal
amount of Indebtedness and guarantees of Indebtedness of any Subsidiary
outstanding at such time (other than Indebtedness of any Subsidiary to the
Borrower or to any other Subsidiary and other than Permitted Receivables
Financings), shall not exceed 15% of Consolidated Total Assets as reflected in
the most recent annual audited consolidated financial statements of the Borrower
delivered pursuant to subsection 6.1(a).

            7.5 Merger, Consolidation, etc. The Borrower shall not, directly or
indirectly, merge or consolidate with any other Person, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution) or sell or convey all
or substantially all of its assets to any Person unless, in the case of mergers
and consolidations, (a) the Borrower shall be the continuing corporation and
(b) immediately before and immediately after giving effect to such merger or
consolidation, no Default or Event of Default shall have occurred and be
continuing.

SECTION 8. EVENTS OF DEFAULT

            If any of the following events shall occur and be continuing:



        (a) The Borrower shall (i) fail to pay any principal of any Loan or any
Reimbursement Obligation when due in accordance with the terms hereof or
(ii) fail to pay any interest on any Loan or any Reimbursement Obligation or any
other amount which is payable hereunder and (in the case of this clause
(ii) only) such failure shall continue unremedied for more than five Business
Days after written notice thereof has been given to the Borrower by the
Administrative Agent or the Majority Lenders; or



        (b) Any representation or warranty made or deemed made by the Borrower
in Section 4 or any certified statement furnished pursuant to subsection 6.2(b)
shall prove to have been incorrect on or as of the date made or deemed made or
certified if the facts or circumstances incorrectly represented or certified
result in a Material Adverse Effect; or



        (c) The Borrower shall default in the observance of the agreement
contained in subsection 6.3(a) or subsection 6.4(a) or (b) or Section 7; or



        (d) The Borrower shall default in the observance or performance of any
other agreement contained in this Agreement (other than as provided in
paragraphs (a), (b) and (c) of this Section 8), and such default shall continue
unremedied for a period of 30 days after written notice thereof shall have been
given to the Borrower by the Administrative Agent or the Majority Lenders; or

53



--------------------------------------------------------------------------------





        (e) The Borrower or any Significant Subsidiary shall default in any
payment of $50,000,000 or more of principal of or interest on any Indebtedness
or in the payment of $50,000,000 or more on account of any guarantee in respect
of Indebtedness, beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness or guarantee was created; or



        (f) Any event or condition occurs that results in any Indebtedness or
any guarantee of Indebtedness of the Borrower or any of its Significant
Subsidiaries of an aggregate principal amount of $50,000,000 or more becoming
due in full or payable in full prior to the scheduled maturity of such
Indebtedness or guarantee or that requires the prepayment, repurchase,
redemption or defeasance thereof in full, prior to the scheduled maturity of
such Indebtedness or guarantee (other than pursuant to any voluntary
prepayments, customary due-on-sale clause or any provision requiring prepayment
of such Indebtedness based on excess cash flow, permitted asset sales or
permitted debt or equity issuances, in each case contained in the terms of such
Indebtedness); provided that this clause (f) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness; or



        (g) (i) The Borrower or any of its Significant Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any of its Significant Subsidiaries shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against the Borrower or any of its Significant Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
90 days; or (iii) there shall be commenced against the Borrower or any of its
Significant Subsidiaries any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within 90 days from the entry thereof; or



        (h) One or more judgments or decrees shall (i) be entered against the
Borrower, (ii) not have been vacated, discharged, satisfied, stayed or bonded
pending appeal within 60 days from the entry thereof and (iii) involve a
liability (not paid or fully covered by insurance) of either (A) $40,000,000 or
more, in the case of any single judgment or decree or (B) $100,000,000 or more
in the aggregate, in the case of all such judgments and decrees; or

54



--------------------------------------------------------------------------------





        (i) The Borrower or any of its Significant Subsidiaries shall default in
the performance of any of its obligations under, or otherwise fail to observe or
perform any covenant, condition or agreement contained in, any of the Material
Agreements, to the extent the consequences of any such default or failure could
reasonably be expected to result in a Material Adverse Effect;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) shall immediately become due
and payable, and (B) if such event is any other Event of Default, either or both
of the following actions may be taken: (i) with the consent of the Majority
Lenders, the Administrative Agent may, or upon the request of the Majority
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Majority Lenders, the
Administrative Agent may, or upon the request of the Majority Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. Except
as expressly provided above in this Section 8, presentment, demand, protest and
all other notices of any kind are hereby expressly waived.

            With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to the preceding paragraph, the Borrower shall at such time deposit in
a cash collateral account opened by the Administrative Agent an amount equal to
the aggregate then undrawn and unexpired amount of such Letters of Credit. The
Borrower hereby grants to the Administrative Agent, for the benefit of the
Issuing Lender and the L/C Participants, a security interest in such cash
collateral to secure all obligations of the Borrower under this Agreement and
the other Loan Documents. Amounts held in such cash collateral account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the Borrower hereunder. After all such Letters of
Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower. The Borrower shall execute
and deliver to the Administrative Agent, for the account of the Issuing Lender
and the L/C Participants, such further documents and instruments as the
Administrative Agent may reasonably request to evidence the creation and
perfection of the within security interest in such cash collateral account.

55



--------------------------------------------------------------------------------



SECTION 9. THE ADMINISTRATIVE AGENT

            9.1 Appointment. Each Lender hereby irrevocably designates and
appoints Chase as the Administrative Agent of such Lender under this Agreement,
and each such Lender irrevocably authorizes Chase, as the Administrative Agent
for such Lender, to take such action on its behalf under the provisions of this
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or otherwise exist against the Administrative Agent.

            9.2 Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.

            9.3 Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement (except for its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
the Borrower or any officer thereof contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or for any failure of the Borrower to perform
its obligations hereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of the Borrower.

            9.4 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it in good faith to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
unless it shall first receive such advice or concurrence of the Majority Lenders
as it deems appropriate or it shall

56



--------------------------------------------------------------------------------



first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
in accordance with a request of the Majority Lenders (or, to the extent that
this Agreement expressly requires a higher percentage of Lenders, such higher
percentage), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
obligations owing by the Borrower hereunder.

            9.5 Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall promptly notify the Borrower (unless the Borrower shall have
delivered such notice to the Administrative Agent) and then give notice thereof
to the Lenders (provided that the failure to notify the Borrower shall not
impair any of the rights of the Administrative Agent and the Lenders with
respect to the events and circumstances specified in such notice). The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Majority Lenders;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

            9.6 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and made its own decision to make
its Loans hereunder and enter into this Agreement. Each Lender also represents
that it will, independently and without reliance upon the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

57



--------------------------------------------------------------------------------



            9.7 Indemnification. The U.S. Lenders agree to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective U.S. Commitment Percentages in effect on
the date on which indemnification is sought under this subsection 9.7 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with their U.S. Commitment Percentages immediately prior to such date of payment
in full), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including, without limitation, at
any time following the payment of the amounts owing hereunder) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of this Agreement or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct. The
Administrative Agent shall have the right to deduct any amount owed to it by any
Lender under this subsection 9.7 from any payment made by it to such Lender
hereunder and shall provide notice of such calculation to such Lender. The
agreements in this subsection 9.7 shall survive the payment of the Loans and all
other amounts payable hereunder.

            9.8 Administrative Agent in Its Individual Capacity. The
Administrative Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower as though the
Administrative Agent were not the Administrative Agent hereunder. With respect
to its Loans made or renewed by it and with respect to any Letter of Credit
issued or participated in by it, the Administrative Agent shall have the same
rights and powers under this Agreement as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

            9.9 Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 90 days’ notice to the Lenders and the
Borrower and following the appointment of a successor Administrative Agent in
accordance with the provisions of this subsection 9.9. If the Administrative
Agent shall resign as Administrative Agent under this Agreement, then the
Majority Lenders shall appoint from among the Lenders willing to serve as
Administrative Agent a successor Administrative Agent for the Lenders, which
successor Administrative Agent shall be approved by the Borrower (which approval
shall not be unreasonably withheld), whereupon such successor Administrative
Agent shall succeed to the rights, powers and duties of the Administrative
Agent, and the term “Administrative Agent” shall mean such successor
Administrative Agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the obligations owing hereunder. If no successor agent has accepted
appointment as Administrative Agent by the date that is 90 days following a
retiring Administrative Agent’s notice of resignation, the retiring

58



--------------------------------------------------------------------------------



Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Majority Lenders appoint a
successor agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement.

            9.10 Syndication Agents and Documentation Agent. Neither of the
Syndication Agents nor the Documentation Agent shall have any duties or
responsibilities hereunder in their capacities as such.

SECTION 10. MISCELLANEOUS

            10.1 Amendments and Waivers. (a) Neither this Agreement, nor any
terms hereof may be amended, supplemented or modified except in accordance with
the provisions of this subsection 10.1. The Majority Lenders may, or, with the
written consent of the Majority Lenders, the Administrative Agent may, from time
to time, (i) enter into with the Borrower written amendments, supplements or
modifications hereto for the purpose of adding any provisions to this Agreement
or changing in any manner the rights of the Lenders or of the Borrower hereunder
or (ii) waive, on such terms and conditions as the Majority Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (A) reduce the principal amount of any Loan or
L/C Obligation, or reduce the stated rate of any interest or fee payable
hereunder, or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Commitment, in each case
without the consent of each Lender directly affected thereby, or (B) amend,
modify or waive any provision of this subsection 10.1 or reduce the percentage
specified in the definition of Majority Lenders, or consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement, in each case without the written consent of all the Lenders or reduce
the percentages specified in the definitions of “Majority U.S. Lenders” with the
written consent of all the U.S. Lenders or “Majority Multicurrency Lenders”
without the written consent of all of the Multicurrency Lenders, or (C) amend,
modify or waive any provision of Section 9 or any other provision of this
Agreement governing the rights or obligations of the Administrative Agent
without the written consent of the then Administrative Agent, or (D) amend,
modify or waive any provision of subsection 2.4 without the written consent of
the Swing Line Lenders at such time; or (E) amend, modify or waive any provision
of Section 3 without the written consent of the Issuing Lender. Any such waiver
and any such amendment, supplement or modification shall apply equally to each
of the Lenders and shall be binding upon the Borrower, the Lenders, the
Administrative Agent and all future holders of the obligations owing hereunder.
In the case of any waiver, the Borrower, the Lenders and the Administrative
Agent shall be restored to their former position and rights hereunder, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

59



--------------------------------------------------------------------------------



            (b) In addition to amendments effected pursuant to the foregoing
paragraph (a), Schedule III may be amended as follows:



              (i) (A) to change administrative information contained therein
(other than any interest rate definition, funding time, payment time or notice
time contained therein) or (B) to add Available Foreign Currencies (and related
interest rate definitions and administrative information) with the approval of
the Majority Multicurrency Lenders, in each case, upon execution and delivery by
the Borrower and the Administrative Agent of a written amendment providing for
such amendment.



              (ii) to conform any funding time, payment time or notice time
contained therein to then-prevailing market practices, upon execution and
delivery by the Borrower and the Administrative Agent of a written amendment
providing for such amendment.



              (iii) to change any interest rate definition contained therein,
upon execution and delivery by the Borrower, all the Multicurrency Lenders and
the Administrative Agent of a written amendment providing for such amendment.

            (c) The Administrative Agent shall give prompt notice to each U.S.
Lender of any amendment effected pursuant to subsection 10.1(b).

            10.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or four days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in Schedule II in the case of the other
parties hereto, or to such other address as may be hereafter notified by the
respective parties hereto and any future holders of the obligations owing
hereunder:

      The Borrower: Delphi Automotive Systems Corporation 5725 Delphi Drive
Troy, Michigan 48098 Attention: Treasurer Telecopy: (248) 813-2590 Telephone:
(248) 813-2592 The Administrative
Agent: with respect to Loans denominated in Dollars and other matters: The Chase
Manhattan Bank The Loan and Agency Services Group One Chase Manhattan Plaza 8th
Floor New York, New York 10081 Attention: Lenora Kiernan Telecopy:
(212) 552-5650

60



--------------------------------------------------------------------------------

      Telephone: (212) 552-7309 and in the case of and with respect to Loans
denominated in Available Foreign Currencies and Swing Line Loans denominated in
Euro, Sterling or any Alternate Swing Line Foreign Currency: The Chase Manhattan
Bank Trinity Tower 9 Thomas Moore Street London, EY91T Attention: Steven Hurford
Telecopy: 011-44-171-777-2367 Telephone: 011-44-171-777-2347 with a copy to: The
Chase Manhattan Bank 270 Park Avenue 47(th) Floor New York, New York 10017
Attention: Richard Duker Telecopy: (212) 972-9854 Telephone: (212) 270-3057

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.1(b), 2.2(b), 2.3, 2.4, 2.5, 2.6, 2.7,
2.8 and 3.2 shall not be effective until received.

            10.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

            10.4 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the making of the Loans hereunder.

            10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay
or reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses reasonably incurred in connection with the development, preparation
and execution of, and any amendment, supplement or modification to, this
Agreement and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable fees, disbursements
and other reasonable charges of counsel to the Administrative Agent, (b) to pay
or

61



--------------------------------------------------------------------------------



reimburse each Lender and the Administrative Agent for all its reasonable costs
and expenses reasonably incurred in connection with the enforcement of any
rights under this Agreement, including, without limitation, the reasonable fees,
disbursements and other reasonable charges of counsel to the Administrative
Agent and to the several Lenders (other than those incurred in connection with
the compliance by the relevant Lender with the provisions of subsection
2.20(a)), and (c) to pay, indemnify, and hold each Lender and the Administrative
Agent harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay by the Borrower in
paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, and (d) to pay, indemnify, and hold each Lender
and the Administrative Agent harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, reasonable expenses or disbursements of any kind or nature whatsoever (it
being understood that this shall not include the fees and disbursements of
counsel to any of the Lenders (other than Chase) in connection with (i) their
review of this Agreement prior to the Closing Date or (ii) prior to the
occurrence of a Default or an Event of Default, any amendment or waiver to this
Agreement or any assignment to another Lender pursuant to the terms hereof) with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”); provided that the Borrower shall have no obligation
hereunder to the Administrative Agent or any Lender with respect to indemnified
liabilities arising from the gross negligence or willful misconduct of the
Administrative Agent or any such Lender. The agreements in this subsection 10.5
shall survive repayment of the Loans and all other amounts payable hereunder.

            10.6 Successors and Assigns; Participations and Assignments.
(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Administrative Agent, all future holders of the
obligations owing hereunder and their respective successors and assigns, except
that the Borrower may not assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of each Lender.

            (b) Any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more banks, financial
institutions or other entities (“Participants”) participating interests in any
Loan owing to such Lender, any Commitment of such Lender or any other interest
of such Lender hereunder; provided that such Lender shall have given prior
written notice to the Borrower of the identity of such Participant. In the event
of any such sale by a Lender of a participating interest to a Participant, such
Lender’s obligations under this Agreement to the other parties to this Agreement
shall remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any obligation owing
to it hereunder for all purposes under this Agreement, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement. In
no event shall any Participant under any such participation have any right to
approve any amendment or waiver of any provision of this Agreement, or any
consent to any departure by the Borrower therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Loans or any fees payable hereunder, or postpone the date of the final
maturity of

62



--------------------------------------------------------------------------------



the Loans, in each case to the extent subject to such participation. The
Borrower hereby agrees that each Participant shall be entitled to the benefits
of subsections 2.17, 2.18 and 2.19 with respect to its participation in the
Commitments and the Loans outstanding from time to time as if it was a Lender;
provided that no Participant shall be entitled to receive any greater amount
pursuant to any such subsection than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred.

            (c) In addition to assignments pursuant to subsection 2.5(d), any
Lender may, in the ordinary course of its business and in accordance with
applicable law, at any time and from time to time assign to any Lender or any
affiliate thereof (other than to an affiliate of a Lender, if such assignment
would result in increased costs to the Borrower) or, with the consent of the
Borrower (which shall not be unreasonably withheld), the Administrative Agent,
the Issuing Lender and the Swing Line Lenders, to an additional bank or
financial institution (an “Assignee”) all or any part of its rights and
obligations under this Agreement pursuant to an Assignment and Acceptance,
substantially in the form of Exhibit E, executed by such Assignee, such
assigning Lender (and, in the case of an Assignee that is not then a Lender or
an affiliate thereof, by the Borrower, the Administrative Agent, the Issuing
Lender and the Swing Line Lenders) and delivered to the Administrative Agent for
its acceptance and recording in the Register; provided that, (i) if any U.S.
Lender assigns a part of its rights and obligations under this Agreement in
respect of its U.S. Revolving Credit Loans and/or U.S. Commitment to an
Assignee, such U.S. Lender shall assign proportionate interests in (A) its
participations in the Swing Line Loans and Letters of Credit and other rights
and obligations hereunder in respect of the Swing Line Loans and Letters of
Credit to such Assignee and (B) Multicurrency Loans and Multicurrency
Commitments (provided, that with the consent of the Borrower and the
Administrative Agent, a Lender may assign portions of its U.S. Commitment
without assigning a proportionate share of its Multicurrency Commitment if
either (x) such proportionate share of such Multicurrency Commitment shall be
assumed by another Lender or (y) if the Borrower so agrees, such proportionate
share of such Multicurrency Commitment shall be terminated) and (ii) unless the
Borrower and the Administrative Agent otherwise consent, any such assignment to
an Assignee which is not a Lender (before giving effect to such assignment) or
an affiliate thereof shall be in a minimum amount of $5,000,000. Upon such
execution, delivery, acceptance and recording, from and after the effective date
determined pursuant to such Assignment and Acceptance, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of (and be) a Lender
hereunder with a Commitment as set forth therein, and (y) the assigning Lender
thereunder shall, to the extent provided in such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such assigning Lender
shall cease to be a party hereto). Notwithstanding anything to the contrary
contained herein, any Lender may sell, transfer, assign or grant participations
in all or any part of the Competitive Loans made by it.

            (d) The Administrative Agent shall maintain at its address referred
to in subsection 10.2 a copy of each Assignment and Acceptance delivered to it
and a register (the “Register”) for the recordation of the names and addresses
of the Lenders and the Commitment of, and principal amount of the Loans owing
to, each Lender from time to time. The entries in

63



--------------------------------------------------------------------------------



the Register shall be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as the owner of the Loan recorded therein for all
purposes of this Agreement. The Register shall be available for inspection and
copying by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice. The Administrative Agent shall provide a copy
of the Register to the Borrower on a monthly basis.

            (e) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an Assignee (and, in the case of an Assignee that is not
then a Lender or an affiliate thereof, by the Borrower and the Administrative
Agent) together with payment by the Lender to the Administrative Agent of a
registration and processing fee of $3,500, the Administrative Agent shall
(i) promptly accept such Assignment and Acceptance and (ii) on the effective
date determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to the assigning
Lender, its Assignee and the Borrower.

            (f) The Borrower authorizes each Lender to disclose to any
prospective Participant, any Participant or any prospective Assignee (each, a
“Transferee”) any and all financial information in such Lender’s possession
concerning the Borrower and its affiliates which has been delivered to such
Lender by or on behalf of the Borrower pursuant to this Agreement or which has
been delivered to all Lenders by or on behalf of the Borrower in connection with
their respective credit evaluations of the Borrower and its affiliates prior to
becoming a party to this Agreement; provided that (i) such Transferee has
executed and delivered to the Borrower a written confidentiality agreement
substantially in the form of that which has been executed and delivered by each
Lender prior to the date hereof and (ii) in the case of any information other
than that contained in the Confidential Information Memorandum, the Borrower has
been informed of the identity of such Transferee and has consented to the
disclosure of such information thereto. Nothing contained in this subsection
10.6(f) shall be deemed to prohibit the delivery to any Transferee of any
financial information which is otherwise publicly available.

            (g) Nothing herein shall prohibit any Lender from pledging or
assigning all or any portion of its Loans to any Federal Reserve Bank in
accordance with applicable law. In order to facilitate such pledge or
assignment, the Borrower hereby agrees that, upon request of any Lender at any
time and from time to time after the Borrower has made its initial borrowing
hereunder, the Borrower shall provide to such Lender, at the Borrower’s own
expense, a Note evidencing the U.S. Revolving Credit Loans owing to such Lender.

            10.7 Adjustments. If any Lender (a “benefitted Lender”) shall at any
time receive any payment of all or part of its Loans or the Reimbursement
Obligations owing to it, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 8(g), or otherwise),
such that it has received aggregate payments or collateral on account of its
Loans or the Reimbursement Obligations owing to it in a greater proportion than
any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Loans which are

64



--------------------------------------------------------------------------------



then due and payable, or interest thereon, such benefitted Lender shall purchase
for cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loans or the Reimbursement Obligations owing to it, or shall
provide such other Lenders with the benefits of any such collateral, or the
proceeds thereof, as shall be necessary to cause such benefitted Lender to share
the excess payment or benefits of such collateral or proceeds ratably with each
of the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such benefitted Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest.

            10.8 Loan Conversion/Participations. (a) On the Conversion Date, if
the ratio of (i) the aggregate amount of the Multicurrency Loans, the U.S.
Revolving Credit Loans and the Swing Line Participation Amounts of the
Multicurrency Lenders plus the L/C Obligations owed to the Multicurrency Lenders
to (ii) the aggregate amount the Multicurrency Loans, the U.S. Revolving Credit
Loans and the Swing Line Participation Amounts of all Lenders plus the L/C
Obligations owed to the all Lenders exceeds the U.S. Commitment Percentage of
all Multicurrency Lenders (immediately prior to the termination of the
Commitment), then the excess amount (the “Excess Loans”) shall be subject to the
following adjustments;



  (A) To the extent that on the Conversion Date any Multicurrency Lender has any
U.S. Revolving Credit Loans outstanding or has any Swing Line Participation
Amounts denominated in Dollars, each Non-Multicurrency Lender severally
unconditionally and irrevocably agrees that it shall purchase in Dollars a
participating interest in such Multicurrency Lenders’ U.S. Revolving Credit
Loans then outstanding and Swing Line Participation Amounts denominated in
Dollars in an amount as may be necessary to cause each Lender’s interest in the
aggregate amount of all Loans (other than the Competitive Bid Loans, if any) and
L/C Obligations after giving effect to the purchase contemplated by this clause
(A) to be equal to its U.S. Commitment Percentage (immediately before the
termination of the Commitments) or as near thereto as practicable; provided that
the aggregate amount purchased by all Non-Multicurrency Lenders shall not exceed
the lesser of (1) the Excess Loans and (2) the total aggregate amount of all L/C
Obligations owed to Multicurrency Lenders plus all Multicurrency Lenders’ U.S.
Revolving Credit Loans and Swing Line Participation Amounts denominated in
Dollars.



  (B) To the extent that there remain any Excess Loans not purchased by the Non-
Multicurrency Lenders pursuant to the preceding clause (A) (the “Loans to be
Converted”) and to the extent not otherwise prohibited by a Requirement of Law
or otherwise, all Loans to be Converted shall be converted into Dollars
(calculated on the basis of the relevant Spot Exchange Rates as of the Business
Day immediately preceding the Conversion Date) (“Converted Loans”), and each
Non-Multicurrency Lender severally, unconditionally and irrevocably agrees that
it shall purchase in Dollars a participating interest in such Converted Loans in
such amounts as may be necessary to cause each Lender’s interest in the
aggregate amount of all Loans (other than the Competitive Bid Loans, if any)
after giving effect to the purchase contemplated by this clause (B) to be equal
to its U.S. Commitment Percentage (immediately before the termination of the
Commitments).

65



--------------------------------------------------------------------------------





  (C) Each U.S. Lender will immediately transfer to the Administrative Agent, in
immediately available funds, the amounts of its participation(s), and the
proceeds of such participation(s) shall be distributed by the Administrative
Agent to each Lender from which a participating interest is being purchased in
the amount(s) provided for in the preceding clauses (A) and (B). All Converted
Loans shall bear interest at the rate which would otherwise be applicable to ABR
Loans.

            (b) If, for any reason, the Loans to be Converted, may not be
converted into Dollars in the manner contemplated by paragraph (a) of this
subsection 10.8, (i) the Administrative Agent shall determine the Dollar
Equivalent of the Loans to be Converted, (calculated on the basis of the Spot
Exchange Rate as of the Business Day immediately preceding the date on which
such conversion would otherwise occur pursuant to paragraph (a) of this
subsection 10.8), (ii) effective on such Conversion Date, each Non-Multicurrency
Lender severally, unconditionally and irrevocably agrees that it shall purchase
in Dollars a participating interest in such Loans to be Converted, in an amount
equal to the amount it would have purchased pursuant to clause (B) of paragraph
(a) above. Each Non-Multicurrency Lender will immediately transfer to the
Administrative Agent, in immediately available funds, the amount(s) of its
participation(s), and the proceeds of such participation(s) shall be distributed
by the Administrative Agent to each relevant Lender in the amount(s) provided
for in the preceding sentence.

            (c) If any Non-Excluded Taxes are required to be withheld from any
amounts payable by a Lender (the “First Lender”) to another Lender (the “Other
Lender”) in connection with its participating interest in any Converted Loan,
the Borrower, with respect to the relevant Loans made to it, shall be required
to pay increased amounts to the Other Lender receiving such payments from the
First Lender but only to the extent the Borrower would have been required under
subsection 2.18 to pay such increased amounts if the Borrower had made such
payments with respect to the participating interest directly to the Other
Lender; provided, however, that the Borrower shall not be required to pay any
such amounts to the Other Lender that is not organized under the laws of the
United States of America or a state thereof if such Other Lender fails to comply
with the requirements of paragraph (b) of subsection 2.18.

            (d) Each Non-Multicurrency Lender’s obligation to purchase
participating interests pursuant to subsection 10.8(a) shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (A) any setoff, counterclaim, recoupment, defense or other right
which such Lender or the Borrower may have against any Lender, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5; (C) any adverse change in the condition
(financial or otherwise) of the Borrower; (D) any breach of this Agreement by
the Borrower or any other Lender; or (E) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

            (e) The Borrower consents to the purchases set forth in paragraphs
(a) and (b) of this subsection.

66



--------------------------------------------------------------------------------



            10.9 Counterparts. (a) This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

            (b) By its signature hereto, each Lender hereby agrees that this
Agreement shall become effective immediately upon the execution and delivery on
June 23, 2000 by the Borrower and the Administrative Agent of this Agreement. In
the event that this Agreement has not been duly executed and delivered by each
Person listed on the signature pages hereto (other than the Borrower and the
Administrative Agent, with respect to which the execution and delivery of this
Agreement shall be a condition precedent to its effectiveness) on or before the
date upon which this Agreement becomes effective in accordance with the
immediately preceding sentence, this Agreement shall nevertheless become
effective with respect to those Persons who have executed and delivered it on or
before such effective date and those Persons who have not executed and delivered
it (such Persons, the “Non-Executing Banks”) shall be deemed not to be Lenders
hereunder.

            (c) On the date of effectiveness of this Agreement, the Borrower may
(after consultation with the Administrative Agent) designate one or more Lenders
(the “Designated Lenders”) to assume the Commitments which would have been held
by the Non-Executing Banks and, if the Designated Lenders agree to assume such
Commitments, (i) Schedules I and II shall be deemed to be amended to reflect
such increase in the respective Commitment of each Designated Lender and the
omission of each Non-Executing Bank as a Lender hereunder and (ii) the
respective Commitment of each Designated Lender shall be deemed to be such
increased amount for all purposes hereunder.

            (d) Notwithstanding anything to the contrary contained herein,
(i) the Commitment of a Lender shall not be increased (without the prior written
consent of such Lender) as a result of the failure of any other Person to
execute and deliver this Agreement or otherwise and (ii) in no event shall the
aggregate Commitments of all Lenders exceed $1,500,000,000.

            10.10 Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

            10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

            10.12 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND

67



--------------------------------------------------------------------------------



UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

            10.13 Confidentiality. Each of the Administrative Agent, the Issuing
Lender and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this subsection, to any
Assignee of or Participant in, or any prospective Assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this subsection or (ii) becomes
available to the Administrative Agent, the Issuing Lender or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, the Issuing Lender or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this subsection shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

68



--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

    DELPHI AUTOMOTIVE SYSTEMS CORPORATION
By:___________________________________________
Name: Title: THE CHASE MANHATTAN BANK, as Administrative Agent and as a Lender
By:___________________________________________
Name: Title: BANK OF AMERICA, NATIONAL ASSOCIATION, as Syndication Agent and as
a Lender By:___________________________________________
Name: Title: BANK ONE, N.A., as Syndication Agent and as a Lender
By:___________________________________________
Name: Title: BARCLAYS BANK PLC, as Syndication Agent and as a Lender
By:___________________________________________
Name: Title: CITIBANK, N.A., as Syndication Agent and as a Lender
By:___________________________________________
Name: Title:

69



--------------------------------------------------------------------------------

    DEUTSCHE BANK AG NEW YORK BRANCH, as Syndication Agent
By:___________________________________________
Name: Title: By:___________________________________________
Name: Title: DEUTSCHE BANK AG NEW YORK BRANCH AND/OR CAYMAN ISLANDS BRANCH, as a
Lender By:___________________________________________
Name: Title: By:___________________________________________
Name: Title: DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as
Syndication Agent and as a Lender By:___________________________________________
Name: Title: By:___________________________________________
Name: Title: AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED
By:___________________________________________
Name: Title: BANCA COMMERCIALE ITALIANA — NEW YORK BRANCH
By:___________________________________________
Name: Title: By:___________________________________________
Name: Title:

70



--------------------------------------------------------------------------------

    BANCA DI ROMA By:___________________________________________
Name: Title: By:___________________________________________
Name: Title: FLEETBOSTON, N.A By:___________________________________________
Name: Title: THE BANK OF NEW YORK By:___________________________________________
Name: Title: THE BANK OF NOVA SCOTIA
By:___________________________________________
Name: Title: BANK OF TOKYO — MITSUBISHI TRUST COMPANY
By:___________________________________________
Name: Title: BAYERISCHE LANDESBANK GIROZENTRALE CAYMAN ISLANDS BRANCH
By:___________________________________________
Name: Title: By:___________________________________________
Name: Title: CREDIT INDUSTRIEL ET COMMERCIAL
By:___________________________________________
Name: Title: By:___________________________________________
Name: Title:

71



--------------------------------------------------------------------------------

    COMERICA BANK By:___________________________________________
Name: Title: COMMERZBANK AG NEW YORK AND GRAND CAYMAN BRANCHES
By:___________________________________________
Name: Title: By:___________________________________________
Name: Title: CREDIT LYONNAIS, CHICAGO BRANCH
By:___________________________________________
Name: Title: DAI ICHI KANGYO BANK LTD
By:___________________________________________
Name: Title: FIRST UNION NATIONAL BANK
By:___________________________________________
Name: Title: BAYERISCHE HYPO-UND VEREINSBANK AG, NEW YORK BRANCH
By:___________________________________________
Name: Title: By:___________________________________________
Name: Title: INDUSTRIAL BANK OF JAPAN, LIMITED, NEW YORK BRANCH
By:___________________________________________
Name: Title: KBC BANK N.V By:___________________________________________
Name: Title: By:___________________________________________
Name: Title:

72



--------------------------------------------------------------------------------

    KEYBANK NATIONAL ASSOCIATION By:___________________________________________
Name: Title: HSBC BANK USA By:___________________________________________
Name: Title: HSBC BANK PLC By:___________________________________________
Name: Title: NATIONAL WESTMINSTER BANK PLC NEW YORK BRANCH
By:___________________________________________
Name: Title: NATIONAL WESTMINSTER BANK PLC NASSAU BRANCH
By:___________________________________________
Name: Title: THE NORTHERN TRUST COMPANY
By:___________________________________________
Name: Title: THE SANWA BANK, LTD NEW YORK BRANCH
By:___________________________________________
Name: Title: SOCIETE GENERALE By:___________________________________________
Name: Title: TORONTO DOMINION (TEXAS), INC
By:___________________________________________
Name: Title:

73



--------------------------------------------------------------------------------

    ABN AMRO BANK N.V By:___________________________________________
Name: Title: By:___________________________________________
Name: Title: ARAB BANKING CORPORATION (B.S.C.) NEW YORK BRANCH
By:___________________________________________
Name: Title: THE NORINCHUKIN BANK, NEW YORK BRANCH
By:___________________________________________
Name: Title:

74